ECB 2002 annual report
The next item is the report (A5-0237/2003) by Hans Blokland, on behalf of the Committee on Economic and Monetary Affairs, on the 2002 Annual Report of the European Central Bank (I5-0012/2003 C5-0238/2003 2003/2102(INI)).
It is particularly appropriate that we welcome to the House this morning Mr Duisenberg, President of the European Central Bank. He is the first President of the European Central Bank, and it may well be his last visit to Parliament in that capacity. So, President, you are particularly welcome.
Many thanks, Mr President. Mr President of the European Central Bank, ladies and gentlemen. Mr Duisenberg, I have been reading your biography in recent weeks and have found it very enjoyable and interesting. The book begins with a beautifully written preface describing the tough negotiations that preceded your appointment as the first President of the Central Bank. They were difficult negotiations that were to lay the foundations of a stringent policy aimed at stabilising the euro. If one thing became clear, however, it was that you set your very own course for the European Central Bank, in which political views did not play a role. It is an ironic twist of fate, then, that the very country that found it hard to accept your nomination for longer than four years, asked a few months ago whether you would like to stay on a little longer.
Mr Duisenberg, your last annual report has come out in a period in which the growth of the European economy has stagnated. The last quarter saw zero growth. Some Member States are thus officially in recession, and that means that the economy has contracted for the second consecutive quarter. This puts the European Union in a worrying situation. The measures taken by the Union and the Member States have thus proved unable to turn the economic tide in the short term, and it is in this very period that we are discussing the fifth annual report of the European Central Bank. It is an annual report about a very eventful year; a year in which citizens had their first chance to show their confidence in the euro; and a year which was preceded by higher expectations as regards economic recovery following the September 11 attacks. Many of those expectations were not realised. New threats slowed down the pace of recovery, and the euro is yet to inspire great confidence in citizens. The fact that 300 million inhabitants of the euro zone are making full use of the new currency does not prove anything except that they have no real alternative: they have to use it, and no further political conclusions can be drawn from this.
In a climate of uncertainty such as this, it is not surprising that the ECB has its work cut out if it is to fulfil the objective of stability. It is not only the responsibility of the ECB, however, but also of the Member States; after all, it is their budgetary policy that lays the foundations for a stable euro. I should like to devote attention to a few further points in this debate.
First of all, it is important that we make our position known succinctly in the form of a resolution. Now is not the time to reveal all of our political desires for change. The most important thing, in this economically less prosperous time, is that Parliament make clear that it supports a policy that has stability as its aim. Stability of the currency, and hopefully a return to economic growth in the short term, are necessary in order to restore the confidence of manufacturers and consumers and revive the economy. The number of new political desires contained in the resolution is therefore limited.
In addition, it would be ill-advised to start tampering with the ECB's objectives already. The resolution emphasises - incidentally following on from earlier resolutions - that price stability is, and must remain, the chief objective of the ECB. New objectives, such as the promotion of economic growth and other tasks, are subordinate to this. An important argument for this relates to the short history of the Bank. To date, the Bank has not been confronted with a Europe-wide recession; it has, however, met with repeated criticism of its policy. For example, in times of economic prosperity, there was a great deal of criticism when the exchange rate of the euro depreciated, and also now, when it is rising - even though the exchange rate of the euro against the dollar is not an aim in itself. What is important is monetary stability within the euro zone itself, and this is the ECB's responsibility.
In brief, a real acid test is yet to come. The Bank has yet to prove its ability to fulfil the objective of price stability in times of recession, too, using the existing instruments. In addition to this, inflation has been relatively high up to now, and real wages are increasing sharply despite the increase in unemployment, which indicates continuing structural rigidities in the labour markets. I should like to emphasise that it is important for precisely that price stability - to which consumer confidence is inextricably linked - that the ECB be allowed to continue to do its work independently of politics. Parliament therefore bears some of the responsibility for creating the political preconditions for this by means of a resolution.
Finally, Mr Duisenberg, on the back cover of your biography there is a photograph of you evidently enjoying your hobby, fishing. I wish you a good catch, and I also wish you good health and enjoyment of the finer things in life in the years to come.
I am sure we all agree with your remarks, Mr Blokland.
. (ES) Mr President, first of all, I wish to thank Mr Blokland for his report, which addresses all aspects of the European Central Bank's annual report. The Commission is pleased to see Parliament undertaking this activity, which contributes to our joint efforts to improve the framework of macroeconomic policy in the Union and, especially, in the Eurozone. The report clearly pursues the approach adopted in previous years and contains numerous aspects with which the Commission fully agrees. There is no doubt that the euro has been an enormous success and we must all thank the European Central Bank for the hard work it has carried out to achieve this.
The Commission also considers that the Central Bank has done an excellent job in recent years with regard to its basic task, which is to ensure price stability, and we also share the concerns at the inadequate structural reforms and at the fiscal consolidation that is taking place in Europe. Nevertheless, my position is rather more circumspect on some points. Firstly, with regard to the Central Bank's mandate, the Treaty makes this mandate quite clear: to maintain price stability. It is true that the Bank is also asked to support the general policies of the Community, but this must be done without undermining the aim of stability. Mr Blokland's report appears to suggest a rather different interpretation of the mandate, and this aspect was highlighted by the Commission last month, when the report was debated in the Committee on Economic and Monetary Affairs.
Secondly, the report calls for the Central Bank to take action in other areas for which we do not believe it has a mandate. It calls on the Bank, for example, to back the denomination of energy supplies and commodities in euros. On this point, the Commission's position is the same as the Bank's in that it should be neutral with regard to the international use of the euro.
Lastly, Mr Blokland's report assesses the European Central Bank's management of its budget. From the formal point of view and without having access to the latest audit report covering 2001, this assessment might, in our opinion, be somewhat premature. In any event, I wish to thank him for his comments and say that I am particularly pleased to be here in Parliament, particularly on such a special day, with Mr Duisenberg present.
. Mr President, thank you for your kind words of introduction. I would also like to thank Mr Blokland for the kind words with which he introduced the resolution which is before you today.
It is indeed a pleasure today despite the fact that it is in all likelihood the last time that I shall be here to introduce the ECB's Annual Report for 2002, a year that was marked despite all the incidents you may have found overwhelming in your minds by significant progress on our path towards a more integrated Europe. In particular, 2002 saw the successful introduction of the euro in its tangible form, as euro banknotes and coins have been swiftly accepted and embraced by the citizens of the euro area. Moreover, the Heads of State or Government, at their summit meeting in December last year, took the historic decision to invite ten countries to join the European Union as of 1 May 2004.
At the same time, the environment in which monetary policy was conducted in 2002 was one of considerable uncertainty.
Following the slowdown in economic activity in 2001, a moderate recovery of real GDP growth in the euro area was recorded at the beginning of 2002. However, as the year progressed, the recovery lost momentum, affected by renewed turbulence in financial markets and geopolitical tensions, which had consequences for oil prices and confidence. Overall, annual real GDP growth in the euro area is estimated to have been only 0.8% in 2002, compared with 1.4% in 2001.
Despite the subdued pace of real economic growth, inflation remained at 2.3% on average in 2002, unchanged from 2001, and slightly above the European Central Bank's definition of price stability. This was partly due to a number of temporary or one-off factors, including higher oil prices, indirect tax increases and adverse weather conditions. On top of this, there is no denying that there were some effects from the cash changeover. While the overall impact of the cash changeover on inflation was small, its perceived impact was much greater than its actual impact, probably due to comparatively strong price increases in some specific sectors. Of greater concern for the medium-term outlook for price stability was the fact that nominal wage growth remained relatively strong despite the weakening of economic activity and a rise in unemployment, while productivity growth remained low. This development points to persistent structural rigidities in the labour markets of the euro area.
Monetary growth was strong in 2002. While this development was partly the result of high volatility in financial markets, which heightened investors' preference for short-term liquid and less risky financial assets, it also reflected the relatively low interest rates in the euro area in 2002. Overall, however, the excess liquidity was not seen to indicate risks to price stability in an environment of subdued economic activity and moderate credit growth.
While some factors pointed to possible upward inflationary pressures at the beginning of the year, later in the year the worsening outlook for economic activity and the sizeable and protracted appreciation of the euro increasingly pointed towards lower inflationary pressures over the medium term. Against this background, the Governing Council decided to reduce the key ECB interest rates by 50 basis points in December 2002.
This move was followed in March 2003 by a reduction of 25 basis points and by a further 50 basis point reduction last month, in June 2003. These rate cuts provided some counterweight to the various factors having an adverse effect on economic activity and thereby improved the prospects for price stability over the medium term.
With these decisions, the minimum bid rate on the main refinancing operations reached 2% in June 2003. Interest rates in the euro area are now at record low levels by historical standards, both in nominal and real terms.
As regards the current outlook for price stability, Eurostat's flash estimate of annual inflation in the euro area was 2% for June 2003. The appreciation of the euro, which has brought exchange rates to levels close to long-term averages and more in line with economic fundamentals, should contribute to keeping inflationary pressures low. In addition, in a context of moderate economic recovery, wage growth is expected to remain compatible with the maintenance of price stability. The strong monetary growth also should not, for the time being, adversely affect the outlook for price stability. While the outlook for price stability has remained broadly unchanged since our last decision on 5 June 2003, the Governing Council will continue to monitor carefully all factors which are relevant to its assessment.
Although the outlook for price stability is favourable, having allowed interest rates to fall to historically low levels, monetary policy cannot by itself generate lasting and sustainable growth and employment in the euro area. Other policy-makers also have to take up their responsibilities. Part of the weakness in economic growth in the euro area can be linked to a lack of ambition in the areas of both fiscal and structural reforms to further improve the conditions for investment and employment. I probably cannot emphasise sufficiently the need to speed up the pace of structural reforms in the labour and product markets, given their positive impact on the euro area's ability to better withstand external shocks, as well as to increase its growth potential. Fiscal policies should also strive to establish a well-designed consolidation strategy in those countries struggling with increasing fiscal imbalances. A medium-term, stability-oriented approach for economic policies would eliminate a great deal of the uncertainty currently overshadowing long-term planning and perspectives, which would also have positive effects over the shorter term. In fact, at present, the situation of subdued economic growth and the stronger external value of the euro make the structural reforms even more necessary.
Let me now turn to some other issues raised in the draft resolution on the ECB's Annual Report. I have noted and I welcome that in several important aspects the views expressed in the draft resolution are very similar to those held by the ECB, for instance as regards the need for Member States to respect the Stability and Growth Pact and the importance of honouring their commitments under the Broad Economic Policy Guidelines, in particular, again, with respect to structural reforms. I also appreciate the fact that your draft resolution welcomes the clarifications of the ECB's monetary policy strategy which we made public in May of this year. These clarifications, while reflecting the overall successful experience with the ECB's monetary policy strategy since its inception, will further foster understanding of the monetary policy of the ECB.
While the European Parliament and the ECB hold similar views on many important issues, some differences in views remain, such as regarding the draft resolution's suggestion that the ECB should publish the summary minutes and the balance of votes of Governing Council meetings. For a number of reasons, which I have pointed out on previous occasions before Parliament, we believe that the tools chosen by the ECB to communicate and explain its decisions ensure transparency, are more readily available and better reflect the institutional environment in which the ECB operates. You will also not be surprised that I cannot share the view that the ECB's decision-making process might have been delayed by the fact that most Governing Council decisions have so far been taken by consensus. Indeed, the Governing Council has taken its decisions in a timely manner, responding appropriately to changing economic conditions whenever required.
The draft resolution also refers to the Beige Book of the Federal Reserve System as being a benchmark for country-by-country reviews to be conducted by the Eurosystem. Let me point out that the national central banks within the Eurosystem regularly monitor and analyse macroeconomic, fiscal as well as structural developments in their respective countries, publishing their findings in their monthly, quarterly or annual reports. These analyses clearly enhance our understanding of euro area developments. However, given its euro area focus, it is natural for the European Central Bank to pay greater attention to the euro area perspective in its explanations of the single monetary policy.
As mentioned at the beginning of my remarks, we are currently experiencing truly historic developments. The dream of a united Europe stretching beyond former post-war rifts is about to become reality. Although major challenges lie ahead, as many of the acceding countries are still developing into fully-fledged market economies, I believe that the signing of the Accession Treaty at the Athens summit in April testified to our joint belief in an integrated Europe. The clear endorsement of the Treaty in the national referenda that have already taken place in a number of acceding countries provides evidence of this commitment.
It goes without saying that an enlarged European Union will require a number of adaptations in the working procedures and the internal functioning of European institutions and bodies, including a reform of the voting modalities of the Governing Council of the ECB. I am well aware of the views that the European Parliament has expressed in this regard, but let me again point out that the Nice Treaty set clear conditions and limits within which our reform proposal had to be formulated. While the adopted changes in the voting modalities are, admittedly, complex, the tried-and-tested principles of the Eurosystem constitution, in particular the ad personam participation of governors and the 'one member, one vote' principle for the members exercising a voting right, have been kept fully intact. This will ensure that, also in a significantly enlarged euro area in the future, the Governing Council will maintain its capacity for timely and efficient decision-making.
Upon accession, the new Member States will join Economic and Monetary Union with the status of 'countries with a derogation', and their central banks will immediately become part of the European System of Central Banks. At a later stage, these central banks will become part of the Eurosystem, once their respective countries have fulfilled the convergence criteria for adopting the euro. A key priority of the European Central Bank is to have in place the necessary technical and institutional infrastructure to ensure an orderly enlargement of the European System of Central Banks and, later on, of the Eurosystem. An interesting foretaste of the new, larger ESCB was provided by the General Council meeting last week where, for the first time, the governors of the acceding countries' central banks participated as observers in a meeting of the General Council of the ECB.
With this look towards the future, I should like to conclude my statement. This, indeed, will be the last time that I have the opportunity to present to you the Annual Report of the European Central Bank, which I have had the honour and the privilege to preside over for the last five years. Mr President, I would like to thank Parliament, the Committee on Economic and Monetary Affairs and its chairman, Mrs Randzio-Plath, for the cooperation and cordial relations that we have maintained.
Mr Duisenberg, I am sure I speak for every Member in the House in wishing you all the best for the future. We can all recognise the fact that you are passing on a new but highly respected institution, a situation largely due to the contribution that you personally have made to the foundation of the European Central Bank.
We thank you very much for your presence today and for all the work you have done on behalf of all of us in Europe.
Mr President, Commissioner, I too would like, if I may, to wish Mr Duisenberg success in the future that is on a par with all that he has managed to achieve in the European Central Bank. I will not wish you good luck in your fishing, Mr Duisenberg, because, as an Italian from the south of Italy, I am afraid that it might bring you bad luck.
I would also like to congratulate Mr Blokland, whose report focuses on the responsibilities of the European Central Bank in Europe and the responsibilities that it will have to take on with a view to the imminent entry of the ten new countries into the Union. According to the terms of the Treaties, the primary goal of the European Central Bank is to define monetary policy in Europe and to ensure price stability through monetary policy. Personally, I am convinced that, irrespective of this principal responsibility, the European Central Bank must play a more effective role in the economy, using moral suasion methods, not least, which have yielded surprisingly successful results in the field of bank supervision.
I tabled an amendment, which was not accepted in committee, which sought to provide a more detailed, comprehensive definition of the Pact. It would have read as follows: a uniform interpretation of the Stability and Growth Pact must be achieved in order to avoid undermining the credibility of the euro area and thus the effectiveness of its monetary policy; considers that the European Central Bank must confirm to the Commission that the Pact is being implemented with sufficient flexibility as to promote growth. Indeed, the Pact was created not just with a view to achieving stability but also in order to boost growth to acceptable levels. Growth as a key objective of the Pact can also be achieved through investment in large-scale work and financial undertakings in the field of research, outside public spending. Of course, this option must not become an excuse for abandoning the rigour of public finances and must be supported by a totally sustainable fiscal policy, as implemented so successfully in the United Kingdom.
The recently approved draft Constitution includes provisions governing the European monetary institutions, or rather, the role of the ECB and the national central banks and their sensitive relationship. Over this period, some national central banks have feared radical resizing with subsequent centralisation of power in Frankfurt. They did not want the European Central Bank to become a fully-fledged institution on the grounds that this would jeopardise the independence of the monetary institution, but I am sure this was just an excuse. This deadlock between the European Central Bank and the national central banks has caused confusion, and it is only in Article 29(3) that we have a comprehensive definition: the European Central Bank shall have legal personality. Looking at the other decisions made in this field, it has to be said that, in Europe and Parliament, as elsewhere, the compromise approach has taken root which often, far from bringing about convergence of differing positions, generates, in many cases, uncertainty and confusion regarding the matter in question. As a result of these compromises, a complicated method of voting has been decided on for the members of the Bank's Governing Council, the printing of banknotes has been split willy-nilly between the different monetary institutions, and, above all, a decentralised system has been preserved which will become overcomplicated and ineffective with eastward enlargement.
To sum up, over and above the Convention's decisions, we need to ask ourselves whether, in order to take into due account the guiding role of the European Central Bank and the interests of the individual national central banks, we should not be taking the path of dividing up the responsibilities between centre and periphery, with consequent specialisation of the national central banks, which would have to supervise minor financial institutions too. I hope that many of these points will be clarified at the Intergovernmental Conference.
Mr President, Mr Duisenberg, the annual debate in this House on the Annual Report of the European Central Bank, just like the quarterly Monetary Dialogue, always provides us with an opportunity not only to take stock but also to examine the outlook. Against this background it is therefore especially pleasing to note that no one disputes the successes achieved in establishing the issuing bank, introducing the notes and coins, and also in combating inflation. I would also like to thank you very sincerely for your cooperation and for the contribution you have made. The fact that 75% of Europe's citizens are now in favour of the euro must certainly be due in part to your work and your actions. We will of course do everything we can to win over the remaining 25%, and we hope that the three Member States still outside the euro area will soon be part of European monetary union.
Although interest rate levels are at an historically low level in Europe, I find myself wondering, when I consider the European Central Bank's monetary policy, about the appropriateness of those rates, given our failure to achieve our growth potential and the price stability guaranteed for the foreseeable future. That is why I ask myself if our monetary policy strategy is the optimum one. The bank itself has of course investigated to what extent it can be satisfied with its own monetary policy strategy, and I do indeed see that as being very helpful. However, we as politicians also need to consider at all times whether this monetary policy strategy is optimal not only in terms of monetary policy, but also as regards those aspects of macroeconomic policy that relate to the Lisbon objectives - growth, employment and social cohesion.
I know that does not make your job particularly easy, because there is also room for improvement in the coordination of economic, employment and finance policies. Nevertheless, I wonder what scope there is for making a further contribution. The definition of price stability now agreed upon, with a medium-term inflation rate target of under 2%, if only just, will help here. But I still believe that our bank of issue has a more rigid definition of price stability than other internationally important central banks. That is why we need constantly to reflect upon whether a certain change of course would not be appropriate. I also believe that it is important for us consistently to consider inflation, deflation and how they are defined, especially in view of the risk of deflation. Even during times of strong economic growth a symmetrical target of 2% with a range of plus or minus 1% should certainly be considered.
The ECB must not underestimate the importance of a strategy for low growth and increased employment in the euro area. Although this is, of course the secondary rather than the primary objective, we still do not as yet have a clear definition. It is apparent in the current economic situation that incentives for growth are urgently needed and I wish to specifically welcome new investment initiatives and also the support of the European Investment Bank. I view this initiative very much in the context of structural and fiscal reforms, but such reforms alone will not enable us to achieve the Lisbon objectives. That is why I believe this to be so important.
You will not be surprised if I refer once again to transparency of monetary policy, because this House has made its views on this very clear over the years. I still cannot see how it would jeopardise the effectiveness of the bank if summary minutes were to be published. Nor do I see how it would put the ECB or its independence at risk if the result of weighted votes were to be published without naming names. To my way of thinking, it would result in greater clarity, more information and it would avoid false reporting. I have in mind your last press conference and the way it was reported in the British press, which led to much speculation and aggravation on the markets. We could do something to change that. Greater transparency prevents inaccurate assessments, which in turn lead to bad investments - something we all wish to avoid. That is why I think it is important to do still more in this area. There is also scope for gaining greater public acceptance for the euro, for example by abolishing the 500-euro note or by printing a 1-euro note. After all, there is a 1-dollar note!
(Applause)
Mr President, Mr Duisenberg, I wish to begin by thanking our fellow MEP, Mr Blokland, for a constructive report and, at the same time, express my own respect, as well as that of the Group of the European Liberal, Democrat and Reform Party, for the way in which the ECB has acquitted itself of its responsibilities during the previous year. I also wish to make a point of thanking its president, Mr Duisenberg, personally.
The introduction of euro notes and coins must be viewed as very successful. There were major logistical problems and plenty of opportunities to make mistakes, but the euro has become the second world currency in a very short period. On a recent visit of mine to Japan, a significant anxiety could be sensed faced with the strength of the euro and the economic advantages with which the euro provides the eurozone countries and the whole of the European Union.
As is well known, Mr Duisenberg, we shall be having a referendum in my country this autumn. It is no exaggeration to say that the name of the ECB is on everyone's lips. In many respects, the Bank and the work you have carried out are commended but, in one area, the ECB is criticised in a way that I must admit is justified. It is a question of transparency and public scrutiny. Now, during the remainder of your time at the ECB, you should be able to make further efforts in this area. You have accommodated Parliament before and you can do so again. You are aware of our wishes and mentioned them before: open publication of the minutes of ECB Council meetings and annual publication of economic prognoses from individual countries, regions and border regions in the manner of what is termed the Beige Book in the United States. We must also obtain renewed discussion of the new voting rules. The principle must be clear: one country, one vote.
For myself, engaged, as I am, in an active struggle to persuade the Swedes to vote in favour of the euro, it is precisely the issue of the ECB's lack of transparency that is a problem. If today, Mr Duisenberg, you could provide us with some encouraging news, it could cause more and more Swedes to accept the euro. Transparency and public scrutiny are always good for democracy. If the Swedish National Bank in Stockholm successfully manages to publish its minutes and votes, I am convinced that the ECB in Frankfurt should also proceed similarly.
I wish to conclude by thanking you and wishing you good fishing. Mr Duisenberg, in the future you can put up a sign saying 'Gone fishing'.
Mr President, President Duisenberg, Commissioner, rapporteur - I congratulate you on a good report - I would like to use this minute and a half to make a few brief points about President Duisenberg's management of the European Central Bank. I believe the Bank has been distinguished not so much by the successful operation of introducing the euro as by the line he established on monetary policy. Over the past few years, he has played a courageous, effective part in safeguarding the independence of monetary policy as a whole as well as that of the Central Bank against repeated attempts on the part of governments and many sections of public opinion to bend monetary policy to the short-term needs of a policy which has been unable to create the necessary conditions for success and economic growth in Europe. This morning, President Duisenberg said: 'I probably cannot emphasise sufficiently the need to speed up the pace of structural reforms'. I hope that, despite the fact that they will be taking over in a climate and a situation in which we would prefer the procedures to be clearer and more transparent, his successor too will be able to focus consistently on the need for structural reform, on the need to safeguard the Stability Pact: this is the way to protect the future generations of Europeans, citizens and taxpayers.
Lastly, President Duisenberg, best wishes for your birthday in a few days' time. For the sake of all of us in Parliament, all of us European citizens, I hope that President Duisenberg's successor will be able to do as good a job as he has.
Mr President, ladies and gentlemen, Commissioner Solbes Mira recently said, quite rightly, that economic growth is Europe's great weakness. I would like to add that budget deficits in Europe are another great weakness. Worse still, it is precisely the biggest countries that have allowed these large deficits to build up. However, in view of this it is also important to emphasise that this does not apply to all the EU Member States. There are in all seven countries in the European Union that either have a balanced budget, or, as in the case of Sweden, Denmark and Finland, have a budget surplus. So it is not acceptable for people constantly to talk about the 15 Member States of the EU as if the same problems applied to all of them. No, they are very different, and I believe that is something we need to spell out very clearly.
There is also another factor here: there are countries that are not complying with the 3% criterion in the Stability Pact, especially of course France, Portugal and Germany. When I look at the Stability Pact I can only say that there is perhaps still a little glimmer of hope that it will survive. When you consider the debate going on in Germany, for example, and the fact that fiscal reform is not supposed to be counter-financed by cutting subsidies, then it is evident that Germany will be in breach of the pact for years to come. We do not therefore consider it acceptable for Europe's major economies to fail to implement the necessary structural reforms and thus fail to sort out their budgets.
Both the European Central Bank and the Commissioner responsible have repeatedly observed that it is precisely these countries that need to carry out structural reform in health services, for example, or in other areas across the whole range of social provision, because there are latent budgetary risks in these areas. This needs to be tackled once and for all.
I think it is fair to say that Mr Duisenberg put his stamp on the European Central Bank in the early years, when it was on the way to independence. This became apparent during the great many dialogues that we had in the Committee on Economic and Monetary Affairs, and for that, Mr Duisenberg, I would like to thank you personally. It is vital that we should continue to prevent the bank from being politicised, so that the dialogue with Parliament should be about providing information and not justifications. That needs to be emphasised too. I believe that Mr Duisenberg himself has done a great deal to safeguard that independence.
I would like to make one last point. Europe needs to be extremely flexible - we need flexible arrangements. But we do not want flexibility when it comes to Europe's Stability Pact. That is something I feel very strongly about.
Mr President, the good name that the European Central Bank (ECB)'s mandate under Mr Duisenberg's Presidency has earned itself is widely acknowledged, and the conviction with which this institution defends its monetary policy is admirable: it considers that policy to be best suited to revitalising the European economy in the short term. The recent changes to the Bank's monetary strategy are, furthermore, uniformly described as very positive. They are believed to constitute real progress. Indisputably, however, there is no sign of a European economic recovery in the immediate future. Moreover, all the political changes undertaken have been anticipated by the markets and diverted towards uses and balances which can contribute little towards that recovery in the short term.
In fact, it is predicted that Europe's gross domestic product (GDP) growth will reach around 0.7% in 2003, and that Europe's GDP will increase by only 1.6% in 2004. At a stroke, in other words, the ECB is cutting a slice out of its growth predictions equivalent to about 0.9% of GDP in 2003, and 0.8% in 2004. Faced with the false dilemma of 'growth or stability', the ECB cannot be content with its primary institutional strategy, price stability, and disregard the weaknesses and contradictions of those of its policies directed at other targets, such as economic growth and employment. Furthermore, national governments, the Commission and the Council cannot, for their part, be satisfied with the low initial level of coordination between their economic policies, or with the merely advisory nature of their general economic policy guidelines.
To return to the Bank, there are also good reasons for believing that mistakes were made in setting the point of departure for monetary policy levels (an inflation rate of 2%) and that these are not in line with the potential growth of the European economy. The European Central Bank must, therefore, help to find answers and solutions for the following fundamental questions: have the structural reforms carried out in most European economies been sufficient? If not, what additional contribution can monetary and fiscal policies make to the fight against the current situation of economic stagnation? Are the current monetary policy restrictions and the financial constraints imposed by the Stability and Growth Pact, which the ECB has supported, compatible with the much-needed reform of the European social model, without calling into question its essence and the distinctive role it plays in the context of European development policy? Is the current appreciation of the euro entirely in step with the foundations of the European economy? Is it, moreover, a proactive aid to economic recovery, or could it, on the contrary, set off a severe deflationary trend? What contribution can the ECB make to overcome the lack of structural reforms necessary in order to attain the objectives of the Lisbon Strategy? Can those objectives be attained within the time limits initially set, given the monetary and fiscal policies which have been developed and the apparent preference of Member States for a minimal level of economic coordination?
Faced with this economic crisis, the level of responsibility taken by the ECB and the active cooperation needed to weather the storm depend on finding a balance between the various options, and on the effectiveness of the solutions found for the problems that I have just described. Whilst acknowledging the positive balance-sheet of the Bank's activities, which the rapporteur, Mr Blokland, does, the European Parliament should, in line with its duties and competences, draw attention to those problems that do exist and urge all the institutions to overcome them.
) Mr President, Commissioner, Mr Duisenberg, I would, as coordinator of the Group of the European People's Party (Christian Democrats) and the European Democrats, like to thank you very sincerely for your work as the first President of the European Central Bank. On behalf of my group I would like to say that you were the right man at the right time.
You have not only shaped the image of the European Central Bank through your appearance; you have also shaped it by the sheer force of your personality. I myself have a three-year-old son and I therefore know how important, how eventful and how demanding the almost daily surprises of the early years of a child's life are. The early years of the European Central Bank's life have been successful ones and you have shouldered your specific responsibilities to our full satisfaction during those first few years. The introduction of the euro and the introduction of the euro notes and coins went smoothly. The ECB has made its mark as an independent European international bank. With a steady hand, you calmly steered our monetary policy on a successful course on the basis of the ECB Statute, building up confidence without being swayed by short-term populism, opportunism and carping. You demonstrated that for you the long haul was more important than short-term image building.
You also once again sounded a note of warning today when assessing the report. Those who deliver such warnings need credibility and integrity, and you possess both those qualities. You have reminded us again today that despite the successes of the European Central Bank, a great many tasks have been agreed as regards the economic policies of the Member States, and as regards our own work, which have not yet been completed. You also reminded us that structural reforms need to be given high priority in Europe's economic policy, because they underpin stability and growth; that fiscal policy needs to provide a stimulus and must be pursued; and that the Stability and Growth Pact should not be constantly called into question but must flank the ECB Statute by providing the necessary basis for a successful policy of stability and growth. You have once again reminded us that monetary policy can be no substitute for economic and cyclical policy and a corresponding structure, and our priorities must be adjusted accordingly.
Through your work and that of your colleagues in the ECB, you have averted a number of monetary crises - we only have to think of 11 September and of the Asian and Russian crises. You have made an excellent job of preparing Europe and the ECB for enlargement, and we have also moved closer together, although there were often times when a little more communication and transparency would have been welcome. Nevertheless, our relationship has become a more open one. I would like to conclude by saying that as far as I am concerned, I would have been pleased to see you stay for the entire period of office! Many thanks for your work.
Mr President, Mr Duisenberg, ladies and gentlemen, I would like to add my own thanks to those already expressed to Mr Duisenberg, because, with the support of your colleagues and your committees, he has, over the last few years, managed the introduction of the euro in a way that has won growing support from the public. My sincere thanks to you for that, Mr Duisenberg. I have always admired the open and fair way in which you have discussed matters with us here in Parliament.
The arguments we have heard in several speeches today are the same ones that have cropped up again and again in recent years. I have in mind in particular Mrs Randzio-Plath, who asserted once again today that monetary policy can solve Europe's problems. She is mistaken. Structural and fiscal reforms alone cannot achieve the Lisbon objectives. In fact, the reverse is true. Even with a good monetary policy, the Lisbon objectives will not be achievable without structural reforms in the EU Member States. Mrs Randzio-Plath, we have two responsible experts in monetary policy with us today; Mr Duisenberg, for whom I have the highest esteem, and Mr Solbes Mira, whom I also regard very highly. Both of them have their roots in social democracy and are not prepared to accept your proposals. I would also like to express my sincere thanks for the consistent and reliable monetary policy that has prevailed over the last few years.
That is, however, not the only subject we should mention in relation to the annual report, which is presumably the last one for which Mr Duisenberg will be responsible. The latest annual report - of which you can be proud, Mr Duisenberg - refers to the euro's position on the world stage, which it has earned. The euro has now returned to its previous strength; we have overcome the crises involving the euro. We have not put a foot wrong over the last few years.
We have also once again heard that old story about the need for us to have immediate information about the internal decision-making processes of the ECB's committees. I think that is a mistake too. It is precisely this cautious assessment process that has guaranteed the internal stability of the euro in recent years while at the same time enhancing its external stability.
That is why it is also my belief that Mr Duisenberg's well-earned retirement and the appointment of his successor should not involve an arbitrary change in the European Central Bank's strategy. You have already changed the inflation range. It was the right decision not just to aim for the lowest possible inflation target, but to bunch it around 2%. We have heard bellyaching from the left of this House that there is a risk of inflation. That is pure nonsense! The totally normal adjustment of prices and of competitiveness in the euro area has led to varying inflation rates. The same applies to growth rates as well, of course. That is the responsibility of the Member States and that is how things should remain in future. That is why I am pleased that you have adopted this strategy in this way.
It is not the European Central Bank that is responsible for growth in Europe - in any case there are not many further options available in terms of monetary policy. It is the leaders of the governments, of the majority parties, in the three major Member States: Germany, France and Italy. Chancellor Schröder, Prime Minister Raffarin and Prime Minister Berlusconi need to carry out structural reforms. That needs to be our starting point, regardless of the basic political direction. In the long run, it is only by consistently adhering to the Stability and Growth Pact that we will be able to keep the euro internally and externally stable.
On that note, Mr Duisenberg, I would like to thank you for your excellent cooperation, which has been based on trust, and for your successful period of office, and to wish you all the very best for the future.
. Mr President, first of all let me thank all the Members that have spoken for their good wishes and in particular for their encouragement to the ECB to strictly adhere to the Stability and Growth Pact.
One has to realise that the Stability and Growth Pact is a very welcome additional element in forging our monetary policy. However, the ECB is not the guardian of the Stablility and Growth Pact; that is the European Commission. I can assure you, however, that the ECB has been and always will be squarely behind the European Commission in its endeavours to live up to the conditions of the Stability and Growth Pact.
Mr Andria has referred to the position of the ECB and the ESCB as mentioned in Article 29 of the draft Constitution of the Convention, which will be under discussion in the Intergovernmental Conference as from the middle of October. May I add one remark? In general the ECB welcomes the draft Constitution in so far as its position is concerned. However, we have one overriding wish for change, concerning the fact that in the current Treaty and in the draft Constitution, the term European System of Central Banks is interpreted with some ambiguity. Sometimes it is to be understood that it refers to the total of all the central banks participating in the European System of Central Banks. Sometimes it is understood as comprising only the ECB itself and the participating national central banks. We have pleaded for the inclusion of a reference somewhere to the core concept of Europe's system of central banks, that is, the Eurosystem. It is the ECB that is the hub, the participating national central banks are the spokes; together they form the central banking system of Europe.
We will, when we are asked for an opinion, and we have to be asked for our opinion, urge the Intergovernmental Conference to make a reference somewhere in the text to this concept of the Eurosystem, which is the central bank of the European people, something which up until now has not been mentioned, either in the current Treaty or in the draft Constitution.
Various speakers Mrs Randzio-Plath and also others have expressed some doubts as to whether the current monetary policy stance is optimal. The last speaker, Mr Langen, even referred to statements made in recent days by some heads of government Mr Schroeder, Mr Raffarin, and Mr Berlusconi calling on the ECB to do more to promote growth in the current circumstances.
Let me be crystal clear on that. The current monetary policy stance, in the eyes of the Governing Council, with interest rates at 2%, is regarded as being appropriate in the light of the developments we foresee for the medium-term future.
We expect inflation for the remaining months of this year to hover around this level of 2%, then early next year, mainly due to base effects, to fall significantly below the 2% limit and then, later on next year and in 2005, to climb back somewhat in a direction that will bring it close to 2%. That is our aim.
Given this monetary policy stance, which is regarded as appropriate in the light of analysis of the future, in so far as we can make it, one can conclude that monetary policy has played its part in creating the conditions for a resumption of economic growth and growth of employment in the euro area.
We have played our part and it is now the case that governments maybe I sound a little sharp can no longer hide behind the ECB to try to cover up their failure to enact the structural reforms which are so urgently required for Europe.
Is the definition of price stability too rigid? I do not believe so. We recently clarified our definition and our strategy. We are striving for a rate of inflation of below 2% but also close to 2%. That should be a guarantee to the European people that we are on our guard, not only to fight inflation, but also to fight deflation if it were to emerge.
Let me answer another question clearly. Mr Santos wondered whether there was a danger that the appreciation of the euro might lead us into a deflationary environment. The answer is that we do not see that. We do not expect deflation, not in Europe and not in individual component parts of the euro area. Deflation is not around the corner. That is clear.
Is the definition too rigid? Let me speak anecdotally. We define our price stability as a rate of inflation of no more than 2%. Let me remind you and give an example. The Bank of England has inflation targeting, and the Chancellor imposes a target on the Bank of England of 2.5% inflation, 2.5% inflation as measured by the retail price index. Now the Chancellor has announced that probably in September, when he presents his mid-year budget, he will change the definition of the price index into the European one the harmonised index of consumer price inflation. When he does so, the implication is that the 2.5% in England will translate into less than 2% probably between 1.75% and 2% in terms of the harmonised index of consumer prices.
On publishing the minutes and being more transparent, I truly believe that there is no central bank in the world which is as transparent about its monetary policy decisions and the backgrounds and analyses leading up to decisions as the European Central Bank. About an hour after a decision has been taken, we hold a press conference and give all the necessary background and explanations which led us to take that decision and subsequently, in a question-and-answer session, we answer all the questions relating to it.
Some say that if the minutes of those meetings were published there would be less confusion. May I refer to the decision taken last week by the Federal Reserve System, which immediately produced a press communiqué giving the decisions and stating how the members of the Federal Open Market Committee had voted. You all know now that has created more confusion than transparency in the markets.
Mr President, I have answered the most pressing questions. I would like to thank the Members once again for their good wishes, both for the past and for my future. I should like to say to Mr Karas, who has a three-year-old son, that I have eight grandchildren of about the same age. They saw me recently on a television programme for children explaining the functioning of the euro and its intricacies. They called me after the television interview and I asked them if they had understood what I said. Their answer was: 'Why? What's so special about the euro? We don't know anything else! What was there to explain?' I regard that as one of the greatest successes of the introduction of the euro, that at least for my grandchildren it is nothing special any more. It is simply their money.
(Applause)
Colleagues, we have had a rather historic debate on the Blokland report this morning, which has turned out to be a tribute to Mr Duisenberg and all he has done on behalf of the European people.
Mr Duisenberg, I think you will recognise that you take the goodwill of this House with you for your future, and that as representatives of the people we speak for the European citizens. You have brought a huge measure of stability and firm management to the European Central Bank, and you have set it on a good course for the future. We are deeply grateful to you.
The debate is closed.
The vote will be at 12 noon.
The next item is the report (A5-0169/2003) by Mr Gasòliba i Böhm, on behalf of the Committee on Economic and Monetary Affairs, on the international role of the euro zone and the first assessment of the introduction of banknotes and coins (COM(2002) 747 - 2002/2259(INI)).
Madam President, Commissioner, Mr President of the European Central Bank, ladies and gentlemen, I believe that the report by the Committee on Economic and Monetary Affairs, which I have the honour of representing, could not have come at a more appropriate time. This report is based on the one drawn up by the European Commission, assessing the first four years of the euro and also, as has been pointed out, on another report on the use of euro notes and coins.
The euro has been introduced in a very short time, but has proven its solidity and stability. The European Central Bank and its President, Mr Duisenberg, must be congratulated on the euro's sound management and we must thank him, in his last appearance in plenary, and extend our best wishes for the future, hoping that he enjoys them in the company of his grandchildren, who have only known the euro as the single currency.
The introduction of the euro, its increasing acceptance and its appreciation towards the dollar, inevitably lead us to consider its role at international level, which is the main theme of the report.
At the Thessaloniki European Council, the President of the European Commission, Romano Prodi, stated that working on the external representation of the euro is absolutely crucial. The report attempts to respond to this need articulated by President Prodi, and proposes principally that the euro should have a single representation in the international financial institutions, and also that this representation should be enhanced at international level.
The report does not go further, because we believe that there must be a broad consensus and, obviously, the relevant arrangements in line with this principle must be studied and adopted in the appropriate international forums. There is a suggestion, however, made by Mrs Peijs, to be specific, before her appointment as minister in the new Dutch government, which is to use the type of post that has already been adopted and proposed by the European Convention, of a European Minister for External Affairs. The same could apply to a Minister for European Economic and Monetary Affairs who would, at international level, represent the euro on the basis of a formula contained in a proposal from Ecofin, which the Commission has obviously accepted. This 'Mr Euro' or 'Ms Euro' would also hold the post of Vice-President of the European Commission. I repeat that this is a suggestion, for a post that has already been adopted and proposed in the Convention, and which appears to be accepted at political level, even by the European Council itself and we therefore believe it to be a valid alternative.
In an article that appeared recently in the Financial Times, Martin Wolf said that the Eurozone will very soon be larger than the dollar zone and attributes this to the credibility and soundness of the economy and of the economies that are joining the Eurozone. Obviously, this solidity and credibility are the result of complying with the stability and growth pacts, which it is absolutely crucial to pursue and abide by. We refer to this aspect - compliance with and the need to comply with the stability and growth pacts - as a component and guarantee of the euro's soundness, credibility and stability, and we study, as one would expect, the use of the euro at international level in various fields and, in particular, on the international financial markets, and its use by our new neighbours, including Russia and the Baltic States. We also refer to the euro's potential for ensuring greater stability in the supply of raw materials which are extremely important, because of their dependence on the European economy. We believe that energy supply should be paid for in euros. We also refer to the growing number of central banks around the world that are increasing their euro reserves.
To conclude, ladies and gentlemen, I shall simply recall that in the report we also study some suggestions and propose a study to be undertaken by the European Central Bank and the central banks that are members of the euro zone, on some aspects of the use of notes and coins, to which Mrs Randzio-Plath has already referred.
. (ES) Madam President, I wish to thank Mr Gasòliba i Böhm for his presentation and for his interesting report, since I share his point of view hailing the creation of the euro as a great success.
I wish to focus my comments on two fundamental points made in this report. One of them concerns economic policies, while the other relates to problems of an institutional nature, to which he has paid rather more attention. With regard to economic policies, at Thessaloniki the new Broad Economic Policy Guidelines were adopted and we hope the Ecofin Council will formally adopt these at its next meeting. The guidelines maintain the tone set by the Commission, including some of the comments made by this Parliament in the report presented by Mr García-Margallo y Marfil.
In general terms, the proposal ratifies the broad lines on which we are all working: sound macroeconomic policies, which are crucial to increasing demand, growth and employment and to increasing the potential for growth, on the basis of the Lisbon conclusions. This implies a need to press ahead with policies of modernisation and structural change, and our main challenge at the moment is to set up and implement these policies. That is where I believe Parliament must play a crucial role, in this aspect of implementing policies, through its dialogue with the citizens and with the national Parliaments.
As to economic governance, I wish to make two comments; firstly, the Eurogroup has played and continues to play a fundamental role. In our opinion, the recognition of its role in the Constitution should be welcomed, since this maintains its informal character. Nevertheless, the Commission regrets the fact that the idea of creating an Ecofin Council for the Eurozone has not been accepted. We believe that there is a whole set of formal decisions that must be adopted publicly by the countries of the Eurozone and that the existence of the Eurogroup is nevertheless not sufficient to resolve these problems. We welcome the fact that some progress has been made in the decisions that the Eurozone countries are to adopt, including in the framework of the current Ecofin. There are, however, some requests made by the Commission that have not been accepted and we do not believe that this will help the system to function more smoothly. Decisions such as those on the excess deficit procedure, the procedure of multilateral vigilance in the Eurozone or on the entry of Member States to the Eurozone should, in our opinion, be adopted, not by the Council in plenary, but by the Council that deals with the Eurozone. This point will continue to be debated and I hope that we can make progress in this area.
I wish to make a final comment on the issue of external representation. At the Thessaloniki European Council, as Mr Gasòliba i Böhm has just said, emphasis was given to the importance of increasing the Union's ability to act as a coherent and unified force in the international system. The need to respond more effectively to the challenges of globalisation and economic interdependence was also underlined. The effective and coherent representation of the Eurozone in this way is crucial. Nevertheless, we must acknowledge that beyond raising the issue, little progress has been made on external representation.
In recent years, the progress that has been made has basically been better advance coordination of strategic positions at international meetings, which has enabled us in several cases to put forward joint proposals, but not one common proposal. We must make more progress in this direction. I take note of your suggestion, which is not far-removed from another suggestion the Commission made to the Convention. We must be aware, however, of the technical, legal and institutional difficulties that the issue entails and in light of these, I believe it is crucial to demonstrate enormous political sensitivity, in order clearly to define what we want to achieve in future. For this reason, we in the Commission will continue to work with the Convention, trying, in the corrections to the final texts, in the part which is still being debated, to clarify some points. In any event, at the Intergovernmental Conference, the Commission will attempt to put forward a vision that is more ambitious and even innovative, which will enable us to consolidate effective external representation of the Eurozone.
Madam President, Commissioner, Mr Gasòliba i Böhm, ladies and gentlemen, I would first like to thank the rapporteur not only for his work, but also for his willingness to enter into an open dialogue with the shadow rapporteurs from the other groups. This debate is a seamless continuation of the previous one. I believe that we should view all the arguments as a whole and not as an alternative to the report of the European Central Bank.
Right at the beginning of his explanatory statement, the rapporteur wrote the following: 'Since its more than four years of existence, the euro has become the world's second leading currency'. The first reason, he says, is the size of the euro area economy, which accounts for around 16% of world GDP, in comparison with the United States' 21% and Japan's 8%. The second reason he refers to is the stability and growth orientation and economic and monetary union. Whilst his reasons are sound, these are of course also areas that we need to approach with great caution.
The euro area is growing. Since its inception we have already gained an additional member, Greece, and we must do our utmost to ensure that the Member States of the European Union are not divided into a eurozone and a non-eurozone, because the euro can make the single market our home market, and because we must do everything to strengthen the single market, to be better able to influence global political events and thus to increase the benefit to the Member States. This involves the new Member States meeting the Maastricht criteria, it involves strengthening the euro area, and it also involves adherence to the Stability and Growth Pact and the communitarisation of national economic policies.
It must be our objective for all the Member States of the European Union also to be members of the euro area, because only then can we fully exploit the potential of the single market and the single currency. However, this political objective presupposes political will on the part of the Member States and compliance with the criteria. In Paragraph 11 we have very clearly spelt out what is necessary to achieve this, that is to say achieving the Lisbon strategy, promoting a culture of entrepreneurship, stronger small and medium-sized enterprises, creative and innovative fiscal reforms, with protectionism outlawed and research and development promoted. If we can stick to what we have agreed we can then make the euro area even stronger, both internally and externally.
Madam President, as you all know, it is becoming the norm in this Parliament to start speeches with a phrase which, as a result of being repeated so often, has become a commonplace. This phrase consists of congratulating the rapporteur on the report they have drawn up. I would not like my congratulations to Mr Gasòliba i Böhm, in this case, to imply that I am simply observing a Parliamentary formality.
I wish to congratulate Mr Gasòliba i Böhm in particular, not only on the content of his report but also, above all, on his good choice of issues. Parliaments sometimes earn prestige not only by what is said within their walls but also by their choice of issues for debate: if these are topical and affect the citizens, they serve to bring the citizens and their political representatives closer together. Like Mr Karas, I also wish to thank the rapporteur for his flexibility towards the positions of the other groups.
The introduction of the euro is one of the most significant milestones in the process of European integration. Having a single currency represents a huge step towards achieving European unity, not only in economic terms, but also, I would say, in political terms. The Eurosceptics are right to fear the single currency, because no one can question the fact that participating in a common currency involves the greatest possible degree of integration.
We should not, therefore, think that the introduction of the euro has been important only in the economic field.
It is true that the euro has enjoyed considerable success in the field of foreign trade: around one third of trade with third countries takes place in this currency. Furthermore, as we Europeans continue to use the same currency, we will start to feel more united with one another. For this very reason, it is the political and human dimension of the euro's introduction that we should be worrying about - the 'micro' effects of the new currency. Concern about these effects, which citizens sometimes see as negative, obliges us to remedy them, inasmuch as we can, or, when this perception is not borne out by objective causes, to try to convince the public that its opinion does not match the reality.
This success cannot conceal the fact that there have been problems in introducing new notes and coins. Blame for this must be laid at the door of the Commission, the governments and European Central Bank; there may still be some issues that make citizens feel that some problems are the result of the euro's introduction.
The success of the euro's introduction cannot conceal some of its effects, which have damaged public opinion. In this context, the citizens' perception is perhaps that the euro has played a major role in increasing inflation and in raising prices. The reality, however, is that, according to objective data, the euro has had much less influence than the citizens perceive to be the case. There is some basis for this perception because the so-called 'rounding-up effect' has had a fundamental impact on consumers' shopping baskets and other essential goods, and on certain services. The necessary steps must, therefore, be taken to prevent this perception, which can have such damaging effects.
Finally, the last thing I would wish to do is interfere in the internal debate of those countries that have not yet decided whether to join the Eurozone. I must remain on the sidelines of this internal debate but whilst remaining on the sidelines, I can still express the desire for them to join our common currency zone as soon as possible.
Madam President, many thanks to my colleague, Mr Gasòliba i Böhm, for an excellent report which will be of great help in the ongoing referendum campaign in my country. Clearly, the introduction of the euro has been very successful. We have finally obtained a practical common European symbol. The euro is already the world's second largest currency. It has strengthened European identity and bound the twelve countries together. Even if economic development is shaky, the euro has already shown positive economic advantages, strengthened trade and increased investments for the eurozone countries.
One of the aspects, which was also addressed by Mr Berenguer Fuster and which has been discussed in connection with the introduction of the euro, is that of whether there have been price rises and, if so, unfair ones. Eurostat's statistics clearly show that there was a very small, one-off effect of between 0.1 and 0.2% upon the introduction of the euro. Within some sectors of the economy, or in certain industries, there were, however, significant price rises, particularly in certain countries. The overall effect for those inhabiting the eurozone has, however, been very small. It is good that we should now take up this issue and ask the Commission to investigate it further. One thing we have found is that pro-active consumers and two-currency price labelling have prevented underhand price rises. Let us not, however, be deceived into thinking that the price rises were higher than they in actual fact were, and let us not make use of that argument in debates, either.
The big advantage of the euro is, however, that it has provided economic stability in politically and economically very difficult times. In spite of great unrest in the world, partly due to the Iraq war, European currencies have not tossed around on a stormy monetary sea, as in actual fact happened in the nineties. The euro has provided stability and security. That is a fact that should be mentioned more often. This should be emphasised in the discussion of the euro's advantages and disadvantages, particularly in those EU countries that at present enjoy the stability of the euro without participating fully in the cooperation and so without accepting full responsibility, either.
Madam President, we can all measure the positive economic impact of the birth of the euro, and I am thinking in particular of the general easing of interest rates and the abolition of risk premiums, from which all European countries are benefiting. However, we can also see the limits to these benefits: the short-lived expansion phase from 1997 to 2000 and the current economic stagnation.
It was Jacques Delors who said that the euro was not enough. He asked for strong coordination of economic policies. We have not yet achieved this, and we are now desperately in need of a European economic policy. I approve of Mr Gasòliba's report, which is a move in this direction, and which expresses the desire for, among other things, the development of public and private investment, of human capital, of research, and of the mobility and qualifications of workers. The Convention should have drawn up the tools to achieve these objectives. It has not done so and that is one of its great failings. We have not really been able to construct the euro group within the framework of the work of the Convention. Even though Member States could, as they say, take additional measures in terms of major economicpolicies, they have neither the fiscal nor the budgetary means to do so.
I would add that the monetary policy which was mentioned just now, and about which complimentary words were spoken, neither anticipated nor understood the reversal in the world economy and was very late in reacting to it, which demonstrates the difficulty that we have in imagining our position within the world as a whole.
It is all very well to talk of structural reforms - and these are certainly essential - but, as Mr Delors also said, competition is not enough: we must build up cooperation and solidarity between us if we want to have a successful economy and play a role in the governance of the world economy.
Without this willingness and these concepts, let us at least work towards institutional reforms, let us try to equip ourselves with institutional tools. You have proposed a single representation of the euro zone, and have aired the idea of a minister for economic affairs who would play a role that was at once both internal and external and who would operate as part of the Commission. Obviously I can only support these proposals, which are a step in the right direction.
Madam President, I am not going to paraphrase here the technically excellent report of my fellow countryman Mr Gasòliba; I do not have the time in which to do so. On a political level, as a federalist and a supporter of Catalan independence, I ought to be pleased at the relative success of the euro. For Europeans, the euro reinforces the evidence of the process of integration of which it is the symbol. For Catalans, whether French or Spanish, it means that we once again have a common currency, which has not been the case since the disastrous Treaty of the Pyrenees in 1659.
I have to admit that I am not entirely happy, however, first of all because this common currency is not as common as all that. Some people do not have any of it, or at least not enough of it. For instance, in the Autonomous Community of Catalonia, some 5% of families are living in a situation of extreme poverty, in other words with an income of less than EUR 240 per person per month. Secondly, I am not entirely happy because I would like Europe to have a stronger and more human symbol of unity than a unit of currency. In celebrating the euro, are we not rather like the chosen people who, forgetting their destiny, began to worship the golden calf?
This earth, which has been so copiously watered with the blood and tears of our fratricidal wars, so distressingly covered with the ashes of our tragic genocides, deserves, I believe, stronger and less abstract signs of its humanity and its unity.
Madam President, I feel it is genuinely important for Parliament to start carrying out an initial evaluation of the introduction of the euro today, a year and a half after its launch in the European market. The introduction of the euro has, without a doubt, been an extremely valuable development, and not just in economic and financial terms. It is worth pointing out once again that the euro area is the second largest economic area in the world. However, the single currency has also contributed to a small revolution in terms of culture and identity, so to speak. Indeed, the circulation and use of the single currency have given consumers something practical in common and have thus helped them to feel more like European citizens for the first time.
Nevertheless, these same citizens, who exceeded all expectations and sailed through the transition from individual national currencies to the European single currency, are now demanding that the Community institutions carry out careful surveillance to prevent unjustified - and, in many cases, very substantial - increases in the price of both goods and services. Above all, as has been pointed out in the report too, these citizens are calling upon us to introduce minor measures in the future, effective, practical measures which will make their everyday lives easier. In particular, the citizens are calling upon us to introduce EUR 1 banknotes or even, in some cases, 50-cent banknotes, as well as for greater availability of low-value notes, especially in cash machines. I believe that these demands are absolutely legitimate and very reasonable too. I also believe that it is genuinely important that Parliament makes every effort to persuade the relevant Community institutions to comply with the demands of the European citizens, which, although small, are extremely important.
Madam President, the Gasòliba i Böhm report draws up a positive balance sheet for the operation of the euro zone since 1999, highlighting many advantages but only rare and hypothetical disadvantages. Nevertheless, we can be a little more precise than that: the real advantages exist and have, moreover, been known from the beginning. For example, the disappearance of fluctuations in exchange rates between countries in the euro zone, which has no doubt saved us from a few crises in recent months.
Nevertheless, the disadvantages exist too. These can be found, in particular, in a growth rate that has halved and an unemployment rate that has doubled in the euro zone compared with the non-euro zone. No doubt there are several reasons for this difference, but one of those reasons is very definitely the inflexibility resulting from uniform interest rates and exchange rates, when these are applied to economies whose needs remain very different.
Another disadvantage, which rarely occurs, is the lack of incentive for structural reforms, which is the result of making responsibilities mutual. Previously, poor national management could cause a monetary crisis, which would require corrective measures. Now, the responsibilities of saint and sinner countries are blurred, thanks to the single currency, so that certain parties can put off reforms as long as the euro still has credit. Admittedly the plan was that the disappearance of the disciplines of the exchange market would be compensated for by the disciplines of the stability pact, but it has now been proved that these administrative disciplines are not enough to replace those of the market.
As for the strengthening of overall economic coordination and a European budget drawn up in accordance with federal principles, which the report calls for, we must not count on these too much in the immediate future, as is shown by the somewhat unsatisfactory results obtained on this chapter in the Convention. Moreover, it would not be in accordance with what was agreed at Maastricht. In other words, Madam President, the ship of the euro zone is afloat, but it cannot be piloted, and no one knows where it is heading. I hope it is not heading towards a superstate.
Madam President, Commissioner, ladies and gentlemen, it is four and a half years since the European single currency, the euro, first saw the light of day with an exchange rate of 1.17 to the dollar, which was, at that time, intended to adequately reflect price levels on the two sides of the Atlantic. Since then, as we know, the euro's exchange rate has followed a roller coaster course. At present, it has returned to its starting point. But, basically speaking, we Europeans should not be too concerned about the euro exchange rate, because no one can explain or even predict short-term exchange rate fluctuations between one day and six months. We should instead be focussing on economic problems, which are more important, and leave exchange rate trends to the foreign currency markets.
Even if public acceptance of the euro has increased, the most recent polls carried out by opinion research organisations indicate, for example, that in many Germans' thinking, the Deutschmark is still very much alive. That this should be so was, however, totally predictable and should by no means be seen in a negative light. The increasing public acceptance of the euro is a gradual process and can in no way diminish the impact of this key event in monetary policy in the history of the continent of Europe. As far as withdrawals from cash machines are concerned, I support the rapporteur's view that we need more smaller-denomination banknotes, that is, 5-euro and 10-euro notes.
I am, however, rather more critical about the idea of setting up a working party to investigate the need for a 1-euro banknote. The most recent opinion polls confirm that in Germany at least there is widespread opposition to this idea. There, for example, 79% of the population clearly rejects this low denomination note, with only 16% in favour of introducing it. Even if opinion polls are not the be-all and end-all, this result nevertheless seems to clearly confirm that the public, at least in Germany, does not see any need for such a note. In short, the answer to the question 'Do we need a 1 euro note alongside the 1 euro coin?' is very definitely 'no'. The euro denominations currently in circulation are fine.
Madam President, Commissioner, ladies and gentlemen, I wish to devote my speech to payments within the euro zone. The introduction of the single currency was a huge success, but although the new notes and coins have brought with them widespread satisfaction, the same cannot be said of the processing of payments in the euro zone.
The euro has actually been our currency since 1999. For four and a half years the euro has been the currency of 11 Member States, whose national currencies became nothing more than submultiples still in circulation. Throughout this period, however, the European banking system persistently refused to recognise this new state of affairs. There were 12 countries with the same currency, but the banks carried on operating as if each country in the zone were financially autonomous. The euro payment zone did not really exist. It was not until a year ago that electronic banking cards could be used all over the euro zone as well as in the countries in which they were actually issued. It was not until this week, moreover, that it became possible to carry out bank transfers under the same conditions as those that apply within each Member State. Furthermore, while this is an extremely beneficial step for citizens and for small and medium-sized enterprises trading in the euro zone, the limit of EUR 12 500 per transaction is ridiculous and unjustifiable. Since the technical infrastructure allowing single-currency transfers from one country to another is in place, and since the cost is negligible, this being a virtual transaction processed by computers, why has such a low limit been set? A EUR 12 500 transaction costs the same as a EUR 50 000 transaction (which will be allowed from 2006), or a transaction of EUR 100 000 or more. I would go as far as to say that forcing a company to perform 10 small transactions of EUR 12 500 in order to make up one payment of EUR 125 000 only serves to increase costs for companies and banks.
To conclude, I will state my conviction that the euro zone must be made to work effectively by reducing banking commissions to the rates charged at national level. Do not forget that the euro zone is our country where currency is concerned. What does the Commission plan to do to improve the processing of payments in the euro zone?
Madam President, there is a lot in this discussion with which I can agree. The euro is not only a means of payment. Instead, it is part of an economic policy and an important key element of EMU policy. If the euro is to function, a lot of things are clearly required. Mr Gasòliba i Böhm indicated a number of them in his report, and other factors were also addressed in the debate. Much more harmonisation and coordination of economic policy is required. Mr Gasòliba I Böhm goes so far as to talk about federal budgetary principles. What is required is coordination on tax policy, a structural policy and greater mobility for the European labour force. In short, a range of measures may be taken to reduce the large differences that exist between national economies. For example, it would be possible for Ireland and Germany to have the same policy - two countries that, at present, quite clearly have a need for different policy approaches.
Mr Gasòliba I Böhm talks about the need for institutions. If the matter were to be summarised, there could even perhaps be talk of the need for a European state power in the economic sphere. He proposes having an economics tsar when it comes to the eurozone's relations with the surrounding world.
It is precisely all this that gives rise to such a lot of scepticism towards the euro project in my own country of Sweden. We fear it would mean the small economies being integrated into a European economy in such a way that they would be unable themselves to exercise control and that would not offer any democratic guarantees, either. There is therefore considerable hesitation, and more than half of the Swedish population will presumably vote 'no' in the forthcoming referendum. That is also why the Swedish referendum will be followed with such great interest in the candidate countries. So far, only 12 of what will soon be a total of 25 Member States are in the eurozone. The 13 countries that are still outside it have obvious doubts. People are aware of the ups and downs of the German debate and of the problems there are, and they think it is better to wait.
I appreciate, however, that there may one day be a need for lower denomination notes, especially if economic problems were to arise in Europe.
Madam President, I wish to thank Mr Gasòliba i Böhm for an unusually interesting report. In purely practical terms, it is now clear that the introduction of the euro has been extremely successful. The latest Eurobarometer indicates that 75% of citizens in the eurozone countries are satisfied. Mr Gasòliba i Böhm certainly draws attention to a number of unnecessary price rises upon the actual transition to the euro but, overall, we now know that these were fairly modest and that they have since become less pronounced. It is quite obvious that we can anticipate the eurozone in the future creating conditions for lower price rises, which is perhaps what is most important of all.
I nonetheless think that the most interesting thing about this report is the observation that the euro is in the process of becoming a world currency, together with the demands for a feasibility study designed further to strengthen that role, for we can see how the dollar even now dominates in the world at large. In particular, international trade, especially in oil and other raw materials, has for a long time taken place in dollars. Use of the euro and its importance as a currency are increasing all the time, however. I believe that, in the future, the euro may very well be able to compete with the dollar as a world currency. If we could achieve this, it would be important from both economic and political points of view. There is a lot to be said, for example, for the possibility of one day fixing oil prices in euros. I know that my colleague, Mr Goebbels, is among those who have addressed that idea in various reports. It would be in the interests of the oil-producing Gulf States because more and more of these countries' goods are imported from the eurozone. It would also, however, be in the interests of European consumers because the price fluctuations we have for oil and petrol, dependent upon the rate of the dollar, would disappear.
In my own country, Sweden, the debate is fully under way prior to the autumn referendum on introducing the euro. I believe that the prospect of the euro, together with an enlarged EU and EMU, possibly offsetting US power and the dollar's world dominance is one of the most important factors that could make the Swedes vote yes in the referendum.
Thank you, Mr Färm.
The debate is closed.
The vote will take place at 12 noon.
WRITTEN STATEMENT (RULE 120)
The first conclusion to be drawn from the introduction of the euro is a considerable increase in the cost of the shopping basket of the housewife, who, Mr Gasòliba, contrary to what you have written, is far from being purely a psychological illusion, and whom I am not confusing with inflation.
One can also conclude that the euro, which is over-valued, is starting to amplify the difficulties of our economies, namely the sluggishness of growth and of internal demand, the handicapping of our exports, the threat of deflation, and a dogmatic stability pact which imposes a procyclical budgetary policy. Who will dare to put a figure, in terms of jobs, on the cost of the single currency and the delays and excuses of the European Central Bank?
The United States, which serves as your model in so many fields, should also serve as a model in matters concerning economic and monetary policy. The US Federal Reserve has other things on its mind than how to beat an inflation rate that is little more than 2%. The United States preserves its growth, which is already considerably more dynamic than ours, by issuing dollars. It uses them to finance not only its deficits but its wars as well, and it also uses them as the basis for its political domination.
Why should we not do the same with the euro? The rapporteur states that the advantages of the single currency far outweigh its disadvantages. That is merely a profession of faith, and the faith must be translated into reality.
Ladies and gentlemen, I should like, both personally and on behalf of all of you, to welcome to this official sitting the members of the delegation of the Kazakhstan Parliament who are participating in the work of the fourth meeting of the EU Kazakhstan Parliamentary Cooperation Committee.
This delegation consists of eight members and is chaired by the Vice-President of the Kazakhstan Parliament.
(Applause)
The next item is the report (A5-0214/2003), by Mrs Ghilardotti, on behalf of the Committee on Women's Rights and Equal Opportunities, on 'Gender budgeting - building public budgets from a gender perspective' (2002/2198(INI)).
Madam President, Commissioner, ladies and gentlemen, the report before us today slots perfectly into European policy on equal opportunities, which, as we know, has two basic branches: specific measures benefiting women and gender mainstreaming, or the incorporation of the perspective of gender equality into all stages and levels of public policy by all the actors involved in the decision-making process.
Gender budgeting is the application of the principle of gender mainstreaming in the budgetary process. As we are all aware, budgets are not gender-neutral, but reflect the way in which power is distributed within society. Whenever they define revenue and expenditure policies, public budgetary authorities at all levels are taking policy decisions. Budgets are not merely economic tools but, in fact, key instruments with which political authorities shape a society's model of socio-economic development and criteria for internal redistribution and prioritise the measures to be taken in respect of policies and the needs of their own citizens. The impact this has is not the same on men and women. The way in which public budgets are normally drawn up tends to ignore the differences - in terms of roles and responsibilities - between men and women, and, in most cases, the indicators and data used fail to make any gender distinction. Although they are presented as neutral economic instruments, public budgets, in actual fact, reflect and thus reproduce the socio-economic disparities already present in the Community.
Analysing budgetary policies on the basis of the different impacts they have on men and women and adjusting them accordingly serves to ensure that public budgets meet appropriate criteria in terms of fairness and cost-effectiveness. In order to be not merely fair but also efficient, public spending must help to promote the development and exploit the potential of all sections of society. It is therefore a matter of adopting an economic and social approach based on the principle that, even in an open and globalised market economy, economic and social development are considered inseparable and interconnected. An economy cannot be competitive, dynamic and healthy in the long term unless the productive, commercial and financial processes are backed up by a stable, cohesive and fair society in which human rights, resources and capacities are properly developed. The strengthening, modernisation and reorganisation of public intervention, and hence budgetary policies, with a view to social development are, in fact, an absolutely essential intangible investment in capacities, empowerment and new resources and opportunities for economies wishing to be dynamic and competitive through being knowledge-based, in accordance with the objective set by the European Council in Lisbon.
Although this is the first time that Parliament has discussed gender budgeting, it is by no means a new concept. The Platform for Action drawn up at Beijing at the Fourth United Nations World Conference on Women specifically refers to it; an experts' working group has been set up within the Council of Europe's Directorate-General for Human Rights; the Commission itself, after the conference organised by the Belgian Presidency, set up a working group of experts; but, above all, numerous experiments have been carried out in Eastern countries, starting with Australia, which adopted this instrument - like many developing countries, moreover - as early as 1984, and there have been interesting experiments carried out within the European Union too for some years now at both national and local level.
What are the specific objectives of the report? Firstly, raising awareness among the public and political and economic actors at all levels. Disseminating information on the gender budgeting strategy and method among the institutions of the European Union and the Member States. Calling on the Commission, which has already expressed its support, to produce and distribute as widely as possible an information brochure on gender budgeting. Involving the actors operating in the Community at all levels in the building of budgets. Most importantly, indicating an action framework for the implementation of gender budgeting, providing for bottom-up democratic participation and the involvement of organised individuals, NGOs and women's associations.
I will end, Madam President, with this point: wherever, especially at local level, experiments of this kind are already underway, they have also served to wipe away the indifference and detachment we see today at all levels in relationships between the citizens and the public authorities. This is an instrument which brings great participation as well as great justice.
. (ES) Madam President, Mrs Ghilardotti has already referred to the importance of this issue, to its complexity, to the experiments that have already been conducted in countries such as Australia and South Africa and to the experiments that we have also started in the Union.
The Commission indeed first raised the issue at a technical seminar held in October 2001 and in 2002 the Consultative Committee on Equal Opportunities was instructed to look at current experiences and to study how Member States view the gender perspective and how they propose to integrate it into their budgets. This committee delivered an opinion which is available to this Parliament, distributed by the Committee on Women's Rights and Equal Opportunities. Clearly, on the basis of this document, the committee is willing to draw up the pamphlet to which you referred and which could be useful in providing this information.
We now have some good practices in place in various fields, such as the European Employment Strategy, social protection, science and research and cooperation development and - perhaps the most interesting example - in the Structural Funds. All of this demonstrates that gender equality is being addressed more effectively in the current programmes than in the previous period.
Clearly, much remains to be done, but we are continuing to make progress in this field. The Commission Communication on integrating gender equality into the programming documents for the Structural Funds recommends that the Member States clearly indicate which funds are allocated to specific equality-related actions. The Member States will provide us with the relevant information, with precise indicators, as part of this year's review.
Member States are also being urged to ensure that actions pursued under the Structural Funds use gender impact assessments and statistics broken down by gender and, at the same time, the Commission emphasises that specific funds, in most of the programmes, should be maintained and even increased for activities dedicated to ensuring gender equality.
The Commission will continue to develop methodologies and tools to implement the integration of gender into the budget, but this means continuing with our discussions on exchanging experiences and all cooperating with one another. Consequently its report on integrating the gender perspective makes an, in our opinion, enormously useful contribution to improving the principle of gender integration.
The fruitful cooperation between Parliament, Member States and the Commission must remain in place and be stepped up if we are to achieve the aims that we all wish to attain.
Madam President, I should like to compliment Mrs Ghilardotti on her initiative to draw up this report. Even though the Commissioner says that a lot is already happening at European level, I view this report rather as a start and a stimulus for building on the little that is already happening. People may say that there is a lot of expertise, or at least some, but, to be honest, I have to say that I have yet to see much evidence of this.
Why are there calls for gender budgeting? It is because a number of items in the budgets of Member States and the European Union are largely only benefiting half of the population. I shall give two examples.
It is common knowledge that, when it comes to allocating resources for scientific research into health care, a good deal of research is conducted on half of the population: the males and not the females.
A second example is as follows. When resources are given for stimulating democratisation and respect for human rights in developing countries, it frequently happens that these resources are principally used for the benefit of one half of the population and not the other. That is why it is expressly requested that we perhaps start with an analysis of a number of budgetary items that are very gender-sensitive, where something really could be done. If this could be carried out in consultation with the Member States, I think that something positive could result. It is indeed good to have a brochure, but we are actually still only at the stage of developing a mechanism. The development of a mechanism requires the building-up of a great deal of expertise. I give my support to the Commission, and to Mrs Ghilardotti, and I hope that this own-initiative report bears fruit.
Madam President, I too should like to start by congratulating our rapporteur, Mrs Ghilardotti, on her enormous contribution to the promotion and highlighting of the relatively new concept of gender budgeting.
The promotion of the idea of gender budgeting is obviously not calling for the creation of separate funding headings, nor does it aspire to more financial resources for women. What we want is for the specific consequences on the economic and social life of both sexes to be evaluated and, of course, for the budgets to be restructured so that, through them, gender equality can be promoted instead of being undermined.
Today, it is becoming more and more understood that macroeconomic policy can reduce or widen the gap between the two sexes in relation to financial resources, economic independence, education and health care. For example, the health budget should take account of the specific needs which arise from the different physiology of the two sexes and the different health problems faced by the two sexes. In other words, the male cannot be used as the measure for everything. I regret that the European Commission does not have at its disposal either methods or reliable statistics for analysing the budget by gender.
I should also like to stress that all the committees of the European Parliament should apply gender budgeting in all their budgets. Finally, it is also important for there to be transparency and control mechanisms.
Madam President, my political group will be delighted to vote in favour of this own-initiative report by Mrs Ghilardotti. It is a very serviceable document that really is to be welcomed. It gives concrete shape to what many are talking about, that is to say gender mainstreaming, but which so few are attempting to convert into practical politics.
I am glad to hear that the Commission has the same problems as the Committee on Women's Rights and Equal Opportunities. Ever since the Beijing Conference in 1995, we have talked about statistics broken down by gender. Statistics of this kind have still not been produced in our Member States, and nor of course have they been produced by the Commission. We have also assessed in previous debates how the structural funds are distributed by gender. I am not usually particularly enamoured of the Commission's various propaganda documents, but I really do hope in this case that an attempt will at least be made to produce a document on this issue that can be distributed in the Member States.
It is regrettable that the Committee on Budgets has not itself taken the initiative that Mrs Ghilardotti has so creditably taken. All the institutions have undertaken to take account of gender mainstreaming in all areas. Now that, hopefully, many from the Committee on Budgets are present, I really do hope that this initiative will be taken to heart and practical measures continue to be taken.
Madam President, in this report, the pursuit of equal treatment of men and women is so grossly exaggerated as to give the impression that the European Union would collapse if this aim were not pursued with all available means. For that reason, some sober correction is in order.
The two genders must be valued equally: I am an outright supporter of this. However, this resolution smacks of an ideology that wants to forcefully combat one objectionable form of oppression by introducing another undesirable form of dictatorship or collective thinking. For, ultimately, the equality ideology does not value women as women. It does not give them their due. On the contrary, women must become the same as men. They will be forced to be the same. Where have I heard those words before? It must be understood that I am against any unworthy treatment of women.
If we are to banish from society the problem indicated, we must not take as our starting point a model based on confrontation between the two genders, but instead set to work in accordance with a model based on harmony. This is the way God the creator intended it when he created humankind - man and woman as a unity of two parts that complement each other. Unfortunately, this harmonious relationship has been thoroughly disturbed on account of humankind's refusal to recognise God or his authority, instead insisting on being its own boss. Unfortunately, there is no place for this original truth in the equality ideology. As a result, it does not rise above the jealousy-promoting confrontation model, which involves the division of power and money; everyone the same, as if men and women will be happier as a result.
The resolution tramples on the subsidiarity principle. It calls for studies and reports from the European Commission that require an enormous amount of work, including from the Member States, in order to achieve an ideological and ultimately inhumane objective. In our opinion, it would be more just and fair to call for attention to the position of families and the extent to which government policy and budgetary policy in the European Union are family-friendly. After all, the individualistic spirit exuded by this report has very negative implications for the future of our societies.
Madam President, this report is not about creating conflicts, but about harmonisation, and it is not about levelling down, but about equal treatment. To my mind, that is a very important distinction, and one that we should not forget.
Gender budgeting does not involve creating separate budgets for men and women, but it does mean working to ensure that funding is distributed fairly and efficiently. Contrary to what we are often told, public budgets are not gender-neutral; in terms of both income and expenditure they have different impacts on men and women. We want to highlight these differences and take account of them.
Few people are aware of the impact of budget policy decisions on women in economic, social, and societal terms. That is why we need a budget analysis. Such an analysis means investigating the impact of budgets on women, and on tax systems, that is to say different types of taxation. How do women perceive cuts and how are they affected by them? The answer is: very often more than men are.
To make gender budgeting possible, we need transparency, consultation and joint decision-making. A group of highly committed Austrian women have written a book entitled 'Women, Power and Budgets - Public Finances from a Gender Perspective'. I can recommend this to you as a starting point, and it could also provide a basis for the information leaflet the Commission has promised us. That leaflet should be widely published, easily accessible and go hand in hand with an information campaign. Statements like the ones you have just heard should then be a thing of the past.
Madam President, first of all I should like to thank, most warmly, the rapporteur of this report on gender budgeting, because it seems to me that, thanks to this document, we are taking an important step forwards, as Mr Solbes-Mira has just said. The rapporteur has explained that countries both outside and inside Europe have already been applying the practices of gender budgeting. Therefore I hope, Commissioner, that we will keenly support this report.
I should like to say, to the Member who believes that we are being ideological when we discuss this question, that this is an economic question. If I take as an example the issue of pensions, which affects most countries in Europe and, in the last few months, France in particular, gender budgeting enables us to make a diagnosis of the situation. We discover, for example, that while the difference in wages between men and women is 25%, that difference rises to 47% as soon as retirement age is reached. That is the sort of diagnosis that this study enables us to carry out.
Having said that, this diagnosis is not sufficient, because the pessimists will say that that is going to cost us money. Economic equality between the sexes does cost money, whether it is professional equality or equality of retirement pensions, as is the case with many other subjects. I should like to remind those pessimists that it is possible to produce a different analysis of inequality between men and women, namely that it is economic inequality between men and women that costs money. A better analysis and a better practice of equality in financial matters would make it possible to reduce a cost rather than to increase it. I say this for the benefit of those who think that we are being ideological. They are wrong, because we are also thinking in economic terms when we consider this issue.
Madam President, I too would like to congratulate Mrs Ghilardotti on the fact that there are not just 20 Members present to debate this report, but that for once we are at last considering equalities issues with a full House.
Gender budgeting is a relatively recent idea, which was developed at the 1995 World Conference on Women in Beijing. In the context of gender mainstreaming, it involves analysing public budgets to assess their differing impacts on men and women, and to raise awareness among political and economic actors - which we have ample opportunity to do today. Discrimination very soon becomes apparent when figures talk and we see that only 6% of the Structural Funds are geared towards helping women. Let me give you another example from the EU Budget: the forest protection programme has a budget of EUR 52 million, whereas the programme for the protection of children, young people and women is allocated only EUR 41 million, a clear 20% less.
The Committee on Women's Rights and Equal Opportunities hopes, by means of this report, to stimulate a debate that will expose the inequality and discrimination in the Budget. But we need instruments to achieve that, and this point is addressed to you personally, Commissioner Solbes Mira: please work within the Commission to ensure that we finally get the directive under Article 13, which relates to discrimination on grounds of gender, which will at last give us a significant instrument.
(Applause)
Thank you, Mrs Gröner.
The debate is closed.
The vote will take place at 12 noon.
Mr President, the previous Vice-President in the chair quite rightly asked for Members who are coming in to vote to enter the Chamber quietly when a debate is going on. That is right. However, every voting time this week has slipped behind not just by a few minutes, but by over 25 minutes. I ask the powers-that-be or the great and the good to do something so that in future voting time starts on time, as opposed to the rigmarole that seems to happen every part-session with the time slipping by.
I shall ask the powers-that-be: the great and the good are fewer in number in this House. We will see what we can do.
The next item is the vote.
Joint motion for a resolution
Mr President, I have another small correction to the adopted text as a result of Amendment No 16. Amendment No 16 deletes Article 18(2). Article 6(9) of the common position makes reference to Article 18(2); this article must therefore be changed if Amendment No 16 is adopted.
If that amendment is adopted, I will ensure that correction is made.
Before the vote on Amendment No 31:
Mr President, here, too, I have an amendment to the adopted text. Amendment No 31 deletes Article 10. Article 1(3) of the common position makes reference to Article 10; that article must therefore be changed on account of Amendment No 31.
Once again, I will make sure the technical adjustment is carried out.
(The President declared the common positions approved as amended)
Recommendation for second reading (A5-0213/2003) by the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a regulation of the European Parliament and of the Council establishing a transitional transit system applicable to heavy goods vehicles travelling through Austria for 2004 (6235/1/2003 - C5-0226/2003 - 2001/0310(COD)) (rapporteur: Luciano Caveri)
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0221/2003) on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position with a view to adopting a European Parliament and Council regulation establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights, and repealing Regulation (EEC) No 295/91 (15855/1/2002 - C5-0136/2003 - 2001/0305(COD)) (rapporteur: Giorgio Lisi)
(The President declared the common position approved as amended)
Report (A5-0216/2003) by María del Pilar Ayuso González, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 95/2/EC on food additives other than colours and sweeteners (COM(2002) 662 - C5-0577/2002 - 2002/0274(COD))
(Parliament adopted the legislative resolution)
Report (A5-0223/2003) by Herman Vermeer, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation relating to the protection of pedestrians and other vulnerable road users in the event of a collision with a motor vehicle and amending Directive 70/156/EEC (COM(2003) 67 - C5-0054/2003 - 2003/0033(COD))
(Parliament adopted the legislative resolution)
Report (A5-0240/2003) by Jan Mulder, on behalf of the Committee on Budgets, on the 2004 budget in view of the conciliation procedure before the Council's first reading (2003/2027(BUD))
Before the vote:
Mr President, I have a technical amendment to make concerning the wording of Amendment No 3 and also the original text to which this amendment applies. It reads as follows: 'that the common agricultural policy's share of total compulsory expenditure is ?'. It should be changed to 'that the compulsory part of the common agricultural policy's share of total ?'. It is about compulsory agricultural expenditure.
That is a purely technical amendment and will be taken into account.
(Parliament adopted the resolution)
Report (A5-0233/2003) by Göran Färm, on behalf of the Committee on Budgets, on the 2003 budget: implementation profile, transfers of appropriations and supplementary and amending budgets (2003/2026(BUD))
(Parliament adopted the resolution)
Motion for a resolution (B5-0320/2003) by the Committee on Development and Cooperation on trafficking in children and child soldiers
Before the vote:
Mr President, with reference to the amendment to Paragraph 21a, I propose that the words 'and armed opposition forces which continue to recruit child soldiers' be added after the words 'strongly condemns governments', in order to condemn governments and armed oppositions which make use of child soldiers.
Mr President, I would just like to say this: I would suggest that the House adopt an oral amendment to this proposal for an amendment, Amendment No 5, introducing the single word 'gradually' after the word 'eliminating'. The first part of the amendment would then read 'eliminating gradually all export subsidies'.
. (NL) My group takes the position that the outcome of the Convention does not form a good basis for the next Intergovernmental Conference. An important reason for this is that the preamble distorts the history of Europe: it deliberately omits to make explicit mention of Christianity, even though this has had a profound influence on, and been decisive in shaping, the culture and politics of all the countries of Europe for centuries. A good 'European house' cannot do without sound foundations.
In the Council's conclusions regarding the Middle East, both parties are called to account on their obligations. It is a shame that the EU has not always been so resolute in propagating this viewpoint. The pronouncements on terrorist organisations such as Hamas their relations with countries in the region, and the financing of their abominable actions do not mince words. This kind of firm language is unfortunately lacking in the conclusions regarding Iran and those regarding Lebanon, with a view to the agreements the EU wishes to enter into with these countries. This reveals the inconsistency that is so characteristic of the EU's position, and which makes it an unpredictable party as far as Israel and other countries in the region are concerned.
Open internal borders force the Member States to cooperate in the field of asylum and migration. There was a lot to be done about this in Thessaloniki, but little was achieved. The British plan for registration centres and reception in the region was not supported by a majority in the Council. A pilot project that may be started up is the paltry consolation prize. It is high time that the Council came up with results, so that the EU meets its moral obligation towards political refugees.
The Thessaloniki Council launched an exercise in reflection on the Union's security strategy on the basis of a report by the High Representative entitled 'A Secure Europe in a Better World', which seeks, in a highly interesting way, to take into account certain recent developments.
In particular, this document reveals the new threats: terrorism, weapons of mass destruction, rogue states or states that are failing, and organised crime. It demonstrates that, because of increased interdependence, destabilisations that are far away in geographical terms may nonetheless have dangerous repercussions for us, whether direct or indirect. Finally, it emphasises that often 'pre-emptive engagement' (which is not necessarily military) 'can avoid more serious problems in the future'.
These considerations could provide a good basis for justifying, after the event, the intervention in Iraq, which provoked the anger of the Chairman of the Communist Group. Yet I, for my part, applaud this attempt at lucidity.
On the other hand, I think that the High Representative's report underestimates the future threat posed by increasing and uncontrolled migratory flows. Moreover, this text appears to be somewhat unrealistic about the possibilities, in Europe, of a unified foreign policy without a substantial reduction in democracy.
I congratulate the Greek Presidency on the progress it has made in the field of justice and home affairs, and on the results achieved at the Thessaloniki European Council.
I welcome the decision taken to step up development of the programme adopted at Tampere, especially as regards drawing up a common European immigration policy (on illegal immigration, return to country of origin and cooperation with third countries).
I would mention the progress made in improving the management of our external borders, in developing the second Schengen Information System (SIS II) and the Visa Information System (VIS), as well as the adoption, after three years of negotiations, of the directives on family reunification and long-term residency.
Equally important is the consensus reached on the Union's position regarding the agreement with the USA on extradition and judicial cooperation in criminal matters.
I also approve of the European Council's decision on the results of the Convention. I hope that, using that decision as the basis for the work of the next Intergovernmental Conference, the three pillars will eventually be abolished, as the European Parliament has been requesting for some time now; the area of freedom, security and justice will then be created more easily and transparently. Finally, as a result of the Council's decision, I hope that the European Parliament will be granted powers of codecision on asylum and immigration issues.
. (FR) We have refused to validate the results of the European Council in Thessaloniki. First of all, we refuse to consider immigration issues as the main problem in Europe. At a time when immigrants who are the victims of poverty, political repression or conflicts are dying every day before the walls of Fortress Europe, whether at Sfax or at Lampedusa, we are reaffirming the principle of free movement and freedom to become established. The creation of transit centres and regional protection zones, or the stepping up of policing and repatriation measures at the border are practices that have proved to be both inhumane and ineffective.
Finally, we do not recognise either the legality or the legitimacy of Mr Giscard d'Estaing's proposed constitution for Europe. This text, the result of the anti-democratic process of the Convention, is nothing more than the expression of the supporters of a market-based Europe, a Europe of democratic and social regression. This draft text, having been through the hands of the Eurocrats, is now in the hands of the Heads of State or Government. If the citizens of Europe want a constitution, there must be a constitutive process based on democracy, social rights, public services and the general interest. In voting against the resolution, we are defending that point of view.
. (FR) Including as it did the official presentation of the work of the Convention, the Thessaloniki Summit will obviously be remembered as a landmark European Council. As far as the Convention is concerned, the result is ambitious but not surprising. Set up in order to provide the European Union with a constitution, the Convention gives us, as indeed it should, a text clearly inspired by federalism. The question now is what will become of this text.
Although this draft does not legally have any binding force on the participants in the next Intergovernmental Conference, it is to be feared that States will be under considerable political pressure to adopt this Constitution. If this proves to be the case, I hope that the national governments, which have exclusive rights to revise the Treaties, will resist the diktats of ultra-federal circles, and that they will prove to have the necessary authority to preserve their prerogatives.
Moreover, whatever the outcome of the IGC, I hope that, in those Member States in which a referendum procedure exists, the new Treaty will be put directly to the people. That is a democratic requirement.
. (SV) I am unable to support the proposal in Paragraphs 13 and 14 concerning a Community-funded EU border force. Nor am I able to support Paragraph 27 concerning a European arrest warrant, Paragraph 49 on the development of the EU's military capacity or Paragraph 51 on a defence capacity body.
I congratulate Mr Bradbourn on the excellent report he has produced on the proposal for a European Parliament and Council regulation on the granting of Community financial assistance to improve the environmental performance of the freight transport system ('Marco Polo Programme'). I support this report, and especially the rapporteur's belief that the programme should approve the implementation of innovative projects proposed principally by a consortium of small and medium-sized enterprises.
I would also like to emphasise that the project's goals of 'enhancing intermodal transport and reducing congestion in road transport' should indeed be clearly reflected in the text of the regulation, as the rapporteur suggests.
This report emphasises the need to make systematic use of gender budgeting, with a view to incorporating the gender perspective into Community and national budgetary procedures. I was persuaded to vote in its favour.
In the context of budgetary policy, gender budgeting implies that revenue and expenditure for all programmes and projects should be assessed and restructured so as to ensure that women's priorities and requirements should be taken into account, the eventual goal being to achieve equality between men and women.
A campaign must be launched to raise awareness among the general public, governments and national parliaments. Particularly important is the production of a guide describing the tools and methods for introducing the gender perspective into public budgets.
Lastly, I agree with the idea of setting up a European network of organisations and experts active in the field of gender budgeting, to be linked into the network of parliamentary committees for equal opportunities. This will allow the development and dissemination of good methods and practices.
. (FR) We abstained from voting on the Ghilardotti report, which argued in favour of gender budgeting, in other words public budgets taking into account the 'gender perspective' and thus supposedly establishing a little more equality between men and women. The intention is good, but the means envisaged are not, particularly if one looks at them in the context of the broad economic orientations of the Member States of the European Union which, contrary to what the author of the report claims, are not reducing inequalities in Europe but are, on the contrary, helping to make them worse.
Members of the European Parliament, sitting in their ivory tower, can imagine what they want to imagine. The reality is very different. By giving the major industrial and financial groups an increasingly free hand, by destroying public services or attacking social protection, the Member States of the European Union are not reducing inequalities: they are entrenching them even deeper.
By refusing to put a stop to dismissals, by favouring moderation in wage claims, and by reducing the amount of pensions, their action is aggravating the misfortunes suffered by women, who are more often than men the victims of unemployment, insecurity and forced part-time working.
(Explanation of vote abbreviated in accordance with Rule 137 (1) of the Rules of Procedure).
The need to draw up public budgets through a gender perspective, with the ultimate aim of achieving genuine equality between men and women, stems from our belief that budgets are not neutral tools but in fact reflect the way power is distributed in society. Budgets are thus the outcome of political decisions, becoming key instruments for shaping models of socio-economic development and criteria for internal redistribution.
Any equal opportunities policy must thus be reflected in the manner in which budgets are drawn up at various levels. As the rapporteur points out, in order to pursue the aim of fairness, governments and public administrations must deal with gender issues and reduce inequalities between men and women, taking due account of the fact that men and women play different roles in society and the economy and, as a result, that economic policies have a different impact on them.
By voting in favour of this report, we are also underlining the importance of implementing the Beijing Action Platform and of drawing up provisions in the European Union's own budget with a view to applying the proposals contained in Mrs Ghilardotti's report.
. (FR) Up to now, public budgets have been drawn up on an administrative basis, with the credits being shared out between ministers. There are also, however, methods which show budgets according to major function, according to programme or broken down in economic terms.
Since 1995, in the interests of seeking to achieve equality between men and women, it has been proposed that budgets should be drawn up on a sexual basis. This is known as gender budgeting, or budgeting according to sex, which is intended to respond to two questions. The first question is how the budget expenditure should be shared between women and men, in other words who gets the money, and the second question is who should pay, in other words who shoulders the tax burden.
This brave vision must be expanded to include even more justice. We need generational budgeting. Which generations pay the taxes? Is it young people, retired people, working people or old people? Which generations gain the most advantage from public expenditure? Above all, however, we must have class budgeting, or category budgeting. Which social categories shoulder the tax burden? Is it the wage earners, or the holders of movable capital incomes?
Finally we come to the great taboo, the question of who profits from the budget credits. Is it the rich or the poor? Is it the middle classes, old people, small farmers, the small man or the big man? This is a question about justice. It is a social question rather than a hormonal one.
. (FR) The creation of the Single European Sky, to allow optimum and unified use of European airspace, in the light of the fact that the sky has reached saturation point, resulting in delays to flights, is based on a good intention.
The fragmentation of European airspace,however, is not the only cause of the delays. The commercial practices of the airlines who increase the number of shuttle services using small aircraft on the most profitable routes is also largely to blame.
The harm done to the principle of subsidiarity by the requirement for organic separation between the regulator and the operator prevents Member States from organising their national air traffic control systems in the way that they would wish, possibly within the second pillar of the CFSP with, as its corollary, harmonisation with NATO.
Thus the Commission's proposal seeking to modify the way in which airspace is shared between civil and military use should not give precedence to purely commercial interests to the detriment of security.
What will be achieved if the Community duplicates the powers of Eurocontrol? Its current operation is organised efficiently as far as security and the control of traffic flow are concerned.
Will we not be creating a technocratic and administrative monster, which yet again distances the average citizen from the decision-making process?
. (FR) We rejected those of Parliament's amendments that sought to liberalise and deregulate air transport in Europe. For all that, we are not satisfied with the position of the Council, which rubber-stamps the abolition of the concept of a public-interest mission and public-service obligations. As so often happens on these issues, after consulting the trades unions within the sector, we are resigned to the policy of the lesser of two evils, while at the same time being aware that the Member States, at the Barcelona European Council, chose to deliver a fatal 'all-liberal' blow to both users and employees. The question of the Single European Sky should have been raised not from the perspective of seeking commercial advantages but from the perspective of effective harmonisation using as models the best European standards for operating systems as well as environmental and social standards. In this way, this Single European Sky could have been turned into an achievement for all our citizens and not a new market for a minority of industrialists and shareholders.
. (NL) Economies of scale have their disadvantages, but are sometimes necessary. This particularly applies in the case of long-distance traffic. This traffic crosses national borders, so responsibility for its safety and regulation is shared by more than one country. Previously, something like this would have led to plans for the creation of a single European railway company first of all, and then a single European aviation company with a single European air-traffic safety system. Of course, those monopolies would then have to be under democratic control, in order to prevent abuses of power, wastefulness and nepotism.
The neoliberal ideology has since arrived. Not only service provision, but also maintenance of support infrastructures and monitoring of safety can be handed over to competing undertakings. Work funded with public finances is to be allocated by means of competition, and existing jobs are no longer secure. This causes great unease in those who have to do this work.
It is a good thing that national borders and military zones lose their importance in the course of the organisation of aviation safety, but that does not mean that the means currently being proposed are the best. It was a surprise a pleasant surprise to hear Commissioner de Palacio yesterday evening inform us in this debate that this proposal is by no means intended for privatisation or liberalisation. However, I fear that, unintentionally, it may well be used for that in the long run.
. (FR) We rejected all the amendments which do serious damage to conditions of employment, quality of service and, more generally, to the mission of the public services. We have no confidence in market forces in terms of either harmonising or improving air transport. Parliament's amendments are the result of all-liberal ideology. Under cover of harmonisation, they are dividing the European sky into a number of entities and opening the way to competition between service providers.
We therefore rejected the obligation to extend the Single European Sky to airspace at a lower level. We rejected the idea of the Commission acting as arbitrator in disputes about the creation of cross-border airspace blocks and the introduction of sanctions for service providers. We are concerned about the relatively short duration of the authorisation granted to service providers (5 to 10 years) and the reintroduction of financial incentives. In these conditions the Single European Sky of the Commission and the Council will be a factor of uncertainty and insecurity. In time, the Single European Sky will be a step backwards for both users and employees, as opposed to a public service coordinated at European level, incorporating the long-term view and making use of the most advanced technologies.
Large parts of the Council's common position are a good compromise. We therefore support the position, especially when it comes to cooperation between civil and military bodies. The Council's common position is a first step on the way to a common European air space.
. British Labour MEPs are strong supporters of the Single European Sky and wish to see it implemented as soon as possible, to eliminate air traffic control delays, reduce emissions from waiting aircraft and enhance safety.
However, a number of amendments seek to reopen the issue of the coordination between civil and military airspace. In particular Amendments Nos 2, 6, 16 and 18 in the Fava report and Amendments Nos 3, 21, 23, 29, 30 and 32 in the Sanders-ten Holte report.
We cannot support these amendments because they undermine the compromise reached in Council to develop a Flexible Use of Airspace concept.
We welcome FUA as a major step forward. Allowing civil use of military airspace when not in use.
It would be a pity if, by reopening this issue, we delay achieving the one thing we all agree on: the early realisation of a Single European Sky.
. (NL) The passage of freight transport by road through the Alps is a bone of contention that recurs time and again both within and outside parliamentary debate. I have participated in that debate or given explanations of vote on 15 December 1999, 14 December 2000, 4 September 2001, and 11 and 12 February 2003.
Germany and Italy want free passage through Austria and Switzerland, but the latter two countries want to protect their valleys against those flows of heavy goods vehicles, and want to transfer transport quickly over to the railways. I support the efforts of those two countries in that regard.
Switzerland keeps up with the EU legislation and participates in the European Economic Area, but it does not make financial contributions or participate in voting. This also means that it cannot be outvoted by others. Austria, however, unlike Switzerland, has the misfortune to be a member of the EU, of eight years' standing. Others think that this entitles them to enforce their will on this Member State. They even want to completely abolish distribution through ecopoints in the long run. It is better if we build the Brenner Base Tunnel for electric rail transport under Austria, then Germany and Italy will in practice border on each other, without inconveniencing any little intervening country.
This time, as on the previous occasions, I shall be using my vote to once more support the Austrian Members, because they are defending their quality of life against large-scale short-sightedness.
- (FR) We would have voted in favour of those amendments seeking to provide better compensation for passengers, but since all the amendments are in practice voted on en bloc, we did not want to back those which exempt certain service providers, such as tour operators, or which aim to reduce the obligations of the airlines. In particular, we are opposed to the latter not being liable in the event of strikes. It would, in fact, be inconceivable that airline employers should escape their obligations when it is their own wage and employment policy that is the cause of such strikes.
I congratulate Mr Lisi on the excellent report he has presented on the proposal for a European Parliament and Council regulation establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights. I support this report, especially the recommendation of opting for a single distance criterion applying to compensation, delay and the placing of passengers in a lower class.
I would also like to stress that complying with the provisions laid out in this regulation, especially those relating to compensation in cases of non-compliance, will require a serious and fundamental rethinking of the way air carriers operate. For this reason it would be appropriate to extend the period before this regulation enters into force by a few months.
. Whilst not perfect, this regulation does address a very important issue.
However, I am concerned that, by adopting the regulation, we may have severely damaged a much needed community service, without realising it.
The helicopter shuttle to the Isles of Scilly is a vitally important link and a necessity to my region. Without the helicopter service to ferry visitors to and from the mainland, the economy of this tiny island will be devastated.
As the objective of the regulation was to deal with fixed wing services, I do not believe that it was meant to cover such niche operations.
They only operate two helicopters on a shuttle service, are often victim to bad weather, and do not have the luxury of 'standby' helicopters in case of mechanical failure. If a mechanical breakdown does occur early in the day, all subsequent flights are affected. The element that covers such occurrences could mean paying out compensation to such a level that the service would simply cease to operate.
We raised this privately with the Commission at yesterday's debate, but I would ask the Commission again to rectify urgently an oversight which could ruin a beautiful island and a community.
Food additives are already regulated. Apart from sweeteners and colourings, the bulk of these are obtained from natural raw materials. These substances, the so-called 'E numbers' that we find on the packaging of foodstuffs, are needed for the development and running of the agri-food industry. They are used in operations as diverse as preserving and regulating mixtures, enhancing flavours and improving the appearance of the product.
Hence the importance of this report in the context of the broader discussion of food safety, at a time when various food and veterinary crises, such as BSE, foot-and-mouth disease, sewage sludge, dioxins, nitrofurans, etc. have significantly shaken consumer confidence, further highlighting the need to change production methods.
The image of food additives among consumers has deteriorated, even taking account of risk assessments and the concept of the acceptable daily intake. Today, there are scientific and technological means of improving production methods, and of forewarning us against misuse. This guarantees the precautionary principle. Tighter labelling and packaging regulations are needed in order to guarantee that the necessary information is included. For these reasons, we agree with the rapporteur. The Commission should carry out a general evaluation of the use of food additives, basing future authorisations on three criteria: technological need, a high level of protection for human health, and labelling which does not mislead the consumer.
The conciliation procedure under discussion allows the European Parliament to assess the requirements of the 2004 EU Budget. Among other things, it establishes an agreement on levels of expenditure for agriculture and fisheries. Against the backdrop of enlargement, this budget promotes greater economic, social and territorial cohesion. On the other hand, it offers a very limited increase in appropriations.
I wish to comment here on some of the financial provisions relating to agriculture and fisheries.
I welcome the appreciable increase in allocations, especially for rural development, although that increase is mainly directed at the candidate countries. Also to be welcomed are the budgetary efforts dedicated to health protection, consumers and food safety, not forgetting the environmental criteria needed for high-quality agriculture. I give my full support to the creation of a special budgetary heading for farmers affected by emergencies and calamities such as foot-and-mouth disease, swine fever and other diseases.
Like the common agricultural policy, this budget provides a relative increase in the amounts allocated to fisheries. I can only disagree, however, with the appreciable cuts made in the research budget and the structural funds linked to this sector. Strengthening the control and implementation of each Member State's quotas is, therefore, desirable. This will avoid penalising those who comply while offenders get off scot-free.
It is a cause for concern that commitment implementation for internal policies has fallen to 10% as of April 2003, compared with 24% in 2002. This is due, of course, to the budget chapter on technological research and development, which is a priority given the EU's weaknesses in this area.
There is also a downward trend in terms of commitment implementation for areas of social policy, especially for the titles relating to the social dimension and employment as well as education and youth, even though these priority areas were already underfunded.
The reasons for this situation, apart from a lack of political will, include bureaucracy, a lack of transparency and the inflexibility of spending regulations. The poor implementation argument cannot, of course, be used to justify cuts in sensitive areas. It is unacceptable to suggest that allocations to the social dimension and employment are unnecessary, at a time when unemployment is on the increase in the EU.
I regret that the rapporteur did not specifically address the fisheries question, especially the reconversion of the fleet which used to fish in Morocco waters and the lines relating to social dialogue with the sector. That would have been useful, bearing in mind the planned reduction of the preliminary draft budget for 2004 and the Council's vagueness about funding for the reform of the common fisheries policy.
Through this report, the European Parliament, which has power of control over implementation of the EU Budget, has analysed allocations for 2003. The aim is to ensure that the EU's financial resources are used effectively in order to attain the goals laid down in its policies, as well as to guarantee continuity with next year's budget.
It is, therefore, with a sense of grave disquiet that I agree with the conclusions of this report, which draws attention once again to the problem of funds that are committed and not used. This is especially worrying since a part of those funds falls under the N+2 rule, which states that funds committed must be used by the Member States within two years of the initial allocation, or the funds will be forfeited. This situation becomes even more unacceptable and disgusting when it occurs in the implementation of the Structural Funds and in the internal policies of the EU.
I therefore lend my support to the transparent, frequent and detailed presentation of sums cancelled, annulled or forfeited because they have not been used, as well as an assessment of the financial impact of those losses. This valuable information should be presented by budget heading and by Member State.
I also support the idea of streamlining the rules for submitting applications for structural funds, especially by improving the timetabling and implementation of those funds. These provisions must be adopted when the mid-term review of the Structural Funds is undertaken.
. (FR) We voted in favour of this report because one cannot disagree with the condemnation of this despicable situation in which children are turned into slave soldiers. At the same time, however, the hypocrisy of a text originating from the political representatives of rich countries whose ruling classes are to such a great extent responsible for the wretched plight of these countries is something that disgusts us. For example, what is meant by statements about having a strategy to combat poverty, or by the promise - which we know to be a lie - to facilitate such children's access to medical care, social services and schooling?
Besides, while the European Parliament is expressing its indignation, those States which make up the Union are continuing to maintain relations with the leaders of those countries.
To take only one recent example, the fact that the current President of Liberia uses child soldiers did not, four years ago, prevent the leaders of the French State from giving him an honourable welcome to their country. The rule of armed gangs has never interfered with the arms manufacturers selling their arms to the regime, or with the jewellery companies recovering contraband diamonds. While civilian populations are massacred and children are dehumanised by being turned into slave soldiers, the looting continues.
There is a connection between poverty and trafficking in children. The focus must therefore be upon the fight against poverty if it is to be possible to eliminate trafficking in children. The Commission must devise a strategy for fighting poverty and design a common EU policy focused upon prevention, support for, and protection of, the victims and tough punishment of the perpetrators. This also means requiring countries that cooperate with the EU to introduce tough legislation on trafficking in children.
. (FR) We voted against the joint resolution. The discretion of the State must not take precedence over that of the people. Contrary to what has been stated, the referendum was not a first step towards the restoration of normality. It was antidemocratic, since the opposition did not have the right to campaign. It put in place a Chechen constitution which legitimises Moscow's dominant power, making it compulsory to use the Russian language alone in government matters, and giving the President of the Russian Federation the power to dismiss the Chechen President.
The main concern of the people of Chechnya is not the fight against terrorism, but rather the fight against military occupation and the fight to improve their living conditions. These are atrocious as a result of Russian bombardments. Unemployment, which is already massive in the Russian Federation, owing to ultra-liberal policies, is made even worse in Chechnya and in the Caucasus by the demands of the military. Moreover, it is curious that the ad hoc delegation has not reported these facts to us.
Peace in Chechnya and the search for a political solution require the opening up of direct negotiations between the representatives of President Maskhadov and the Russian authorities. The end of military conflict can only be based on an official cease-fire and the withdrawal of the Russian armed forces.
. (NL) Yesterday, during the debate on Chechnya, my German colleague Mr Markov presented an optimistic view of the renewed stability, the referendum held, and support for reconstruction. However, he was clearly critical of the policies of the Russian Government and advocated a peaceful and humanitarian approach for the future. I do not think that I was alone in finding the word 'stabilisation' somewhat provocative, although I know that Mr Markov did not intend it to be, and now himself agrees that he should not use that word again as it gives rise to misunderstandings.
Terms such as 'stability' and 'reconstruction' are often used by occupying powers wishing to gain support for their continuing occupation. The terminology used creates the impression that the conflict is over and that it goes without saying that Chechnya has a future as an autonomous part of the Russian Federation.
I think that the conflict is still going on, that the referendum is seen by the majority of Chechens as an instrument of the military occupying powers, and that, on the basis of the assurances of the late General Lebed, there must be negotiations between the Chechen State structures arising from earlier elections and the Russian State claiming this region. In this connection, I can only support the resolution of the Group of the Greens/European Free Alliance, although it unfortunately lacks a reference to the abduction of Arjan Erkel.
. (FR) It is understandable that the European Parliament should be concerned about the situation in Chechnya.
Is that, though, a reason for ignoring the most elementary principles of international law, such as the national sovereignty of Russia, non-interference in its internal affairs, the right of the Russian political authorities to take the necessary measures to guarantee the territorial integrity and the indivisible nature of their State? I do not think so, particularly since the reasons given to support the usual condemnations of events in Chechnya seem to me to be totally mistaken.
Even if some people sometimes forget it, we are dealing here with a legitimate fight against terrorism. Contrary to what a handful of people in the humanitarian, human-rights lobby would have us believe, there are no good terrorists and bad terrorists. There are terrorists, full stop, in other words fanatics who, in their contempt for the dignity of the human person, are committing murderous attacks against innocent people.
Yes, a political solution is desirable in Chechnya, and I applaud the efforts that Vladimir Putin is making towards achieving it, but it will only be credible if the terrorist factions renounce violence once and for all.
That is what I hope will happen.
. (EL) The ?U is going to Cancun having carried out what is for farmers a disastrous interim reform of the CAP, which it is offering as a 'gift' to the competitive global market in agricultural products. It is also prepared to abolish export subsidies and duty on imports from developing countries, which will result in the sidelining of our agricultural products.
It is also going prepared to start discussions on competition and foreign investment, on terms which will be onerous for developing countries, in that they will suffer even greater exploitation by the multinationals. They are also discussing the opening up of public services and utilities in these countries, so that the multinationals will have unimpeded access. What the WTO is not prepared to discuss is access to cheap drugs and the protection of biodiversity. The right to health, education, safe food, water, telecommunications and energy is being subjugated to commercial interests and increased profit.
We voted against the European Parliament resolution because, although it expresses certain reservations, in essence it accepts the role of the World Trade Organisation. The Communist Party of Greece does not believe in the reformation of the WTO, so that inequalities in international trade can be levelled out and the countries of the developing world can develop. However, it does believe in the fight of the peoples.
. (SV) We Swedish Moderates believe that the GATS Agreement on including the service sector in the WTO's free trade provisions is an important step in the right direction of increased international trade. In this area, we see no reason, however, for exempting education, the health sector and important parts of the cultural sector, such as audiovisual activities, from liberalisation. European education and culture, traditionally characterised by cultural diversity, have every opportunity to thrive in an open world market and indirectly to support minority cultures, in particular. On this point, we have a view at variance with the resolution, but we are voting for the resolution as a whole.
The 5th WTO Ministerial conference, which will take place in Cancun in September, seems to be governed once again by the requirements of free trade rather than by an approach that seeks to shift the balance back towards national sovereignties.
With regard to procedure, the Commission appears still to wish to use the negotiating mandate granted in 1999 for Seattle, which lacked relevance even then and is today completely out of date. As for the European Parliament, it is only consulted in the present resolution, which contains a brief debate and has no binding legal value. Negotiations will, therefore, once again be opened in conditions that lack transparency, which does not bode well.
Fundamentally, the issue at stake is the right of each people to determine the society in which it lives. In particular, this involves the right to choose its own farming model, as discussed superbly by Mrs Dominique Souchet during yesterday's debate, the right to choose how its own public services operate (and their limits), the right to safeguard its independence or to apply the precautionary principle by banning certain imports. There is also the right freely to uphold a regional preference or a preference that will benefit poor countries, in order to make a choice that expresses solidarity.
. (FR) We have, of course, voted against the joint resolution on the WTO because we are opposed to the capitalist system, and to all international organisations that represent it.
We have also voted against or abstained on most of the amendments because, even though they contain good intentions on making the capitalist world a better place, they are simply participating in the overall dishonesty. It will take more than a few stopgap measures in the shape of amendments by the European Parliament to improve capitalism.
. (FR) We are voting against the joint resolution on the forthcoming WTO conference. This resolution again adopts positions that have traditionally been advocated by the European Commission for extending the scope of negotiations in the WTO. On what are known as the Singapore issues, it consequently recommends that negotiations should be officially opened on competition, investments, trade facilitation and public procurement. This would give the WTO further powers.
This resolution also considers that it would be possible to ensure the satisfactory reform of world governance by establishing a more balanced and closer relationship between the WTO and other international organisations. This misses the point of what the WTO is. This organisation was founded with the aim of encouraging trade liberalisation. It was designed to ensure that the imperialist countries would dominate it. It imposes itself like an antidemocratic force and its decisions, which are taken without any form of popular scrutiny, have to be transposed into national or Community legislation. The WTO is a war machine in the service of the financial powers. Adjusting the balance of its relationships is not enough to solve a problem of this nature. A democratic reform of international trade will take place despite the WTO, not through it.
. (FR) I have voted against this resolution because it lacks balance.
Firstly, Parliament has supported the inclusion on the Cancun agenda of the so-called Singapore issues, in other words, issues relating to investment, competition, trade facilitation and public procurement. This goes against the interests of the poor countries.
Secondly, Parliament has missed an opportunity to take a stand against the complaint relating to GMOs that the United States has lodged against the EU and to reject the slanderous propaganda that has accompanied this complaint and which fools no one. We only have to recall the unacceptable stance the United States has adopted on the issue of accessibility to medicines.
Thirdly, the idea that the world's public assets, such as water, must be considered to be the common heritage of humanity has not been accepted.
Lastly, Parliament has not upheld the principle of the hierarchy of laws between WTO law and international environmental and social law, or the principle of the primacy of the United Nations.
Of course we wish to promote a more multilateral approach, but the context of the Cancun meeting is still a source of great concern. I can only hope that my reservations are unfounded and that unlike at Doha, we will achieve our aim without having to wait for another round of negotiations.
Mr President, I have abstained on the Blokland report and on the amendments tabled by my group because I am not at all unhappy about the recently adopted reform on voting arrangements in the ECB. I do not think that a system based on Member States' share of total GDP would be any fairer or more efficient. In particular, I am not going to condemn the fact that the Council has disregarded Parliament's decision to reject the ECB's recommendation. On the contrary, this recommendation was very well thought-out, extremely balanced and I am delighted that the Council of Ministers has rallied around this proposal. This is why I have abstained on the Blokland report and voted against an amendment from my own group.
The scant importance accorded to Parliament's reports on monetary policy is understandable. Instead of conducting a genuinely critical analysis of the implementation of monetary policy, the same old arguments are repeated, regardless of the economic climate. It is no surprise, then, that this report should begin with the words '[c]ongratulates once again the ECB for a successful introduction [of the euro]', and concludes cheerfully 'that the ECB reacted correctly to economic and financial developments'. All this is always packaged in the dogmas of service, support for the Stability Pact and flexibility of the labour market.
We know that a rigid monetary policy means that adjustments made to overcome economic crises are reflected in salaries and employment, affecting internal demand and increasing inequality, poverty, and social exclusion. One cannot help but notice that the present climate of recession in the EU, and the disparities between inflation rates, demonstrate that a single monetary policy cannot respond effectively to the needs of Member States at different stages of economic development.
I therefore insist once more on the need for an in-depth review of the guidelines for monetary and budgetary policy. Their inflexibility has not only contributed to a failure to seize on the potential for economic growth in the last few years, but is also primarily responsible for the current recession and concomitant increase in unemployment. That is why we voted against the report.
. (FR) The Blokland report welcomes the Euro's appreciation towards the dollar but warns that this trend must not endanger exports. It also exposes a black hole in monetary union: no one knows exactly what the exchange rate target for the euro is. It is certainly not up to the ECB to set this target, because the bank's sole task is to maintain price stability. The call for a wide-ranging study of the euro's development confirms that the ECB itself does not appear to be taking much interest in this problem.
This acknowledged and even proclaimed ignorance confirms that our analysis of the euro is correct: this is not an instrument designed to support an economic policy that is better coordinated and more favourable to employment. It is basically a tool for the economic police, intended to put pressure on salaries and social expenditure. It is not surprising to note, therefore, that this report, like the Gasòliba i Böhm report, is insistent on calling for the strictest orthodoxy, particularly in budgetary matters. Far from deploring the breaches of the Stability Pact, we consider that its principles are both inapplicable in practice and profoundly damaging in their effects. This is why we have voted against these two reports, which do nothing but compulsively restate plans that the economic situation has long since proven to be irrelevant.
. (NL) The discussion on the annual report of the European Central Bank, with the visit by the President of the ECB, is the only time each year when we are not left with the impression that the note-issuing bank for 12 of the 15 Member States has been privatised. Whereas this type of bank used to be nationalised in order to enable greater political control over policy, politics is now being left behind. Interest rates, exchange rates, the implications for vulnerable regions, relations with the United States of America, and the position of the developing world are thus largely being decided outside parliamentary democracy. This also applies to the influence of the ECB and the Stability and Growth Pact on pensions, social security and the level of public service provision.
The rapporteur, Mr Blokland, rightly shows that the success or failure of the euro should not only be assessed in terms of the speed of introduction of the euro banknotes and coins at the start of 2002, but also in terms of price increases for the provision of services. I will gladly support him in his endeavours to have inflation forecasts, the influence of Member States' governments, and especially reporting on all meetings of the Governing Council published, including dissenting opinions and the balance of votes, and the obtaining of greater influence over the composition of the Governing Council on the part of Parliament. This is the only way we can prevent the ECB from developing into an instrument that is at odds with the majority of the inhabitants of the EU.
. (FR) This report does not constitute a departure from the principle that applies when studying annual reports, according to which one is obliged to praise the institution concerned.
It is true that this time the 'courageous' rapporteur dares to decry the fact that the introduction of the euro has resulted in what he modestly calls 'effects' on inflation. By the same token, the ECB is asked to keep an eye on the speed at which the markets react to or disregard its decisions on monetary policy.
So much for the 'negative' aspects of a report, which otherwise delivers a eulogy to the ECB's activities in the guise of an analysis.
Having been congratulated on reacting correctly to economic and financial developments, and on the euro's appreciation towards the dollar, the ECB is now receiving the dividends of its unswerving allegiance to federalist and monetarist dogma.
In these circumstances, no one will be surprised at the passages dealing with the ECB's independence and even less with the attack against the Member States that have failed to comply with the Stability and Growth Pact, which risks undermining the credibility of the euro zone!
Incidentally, it should come as no surprise that I have voted against this report.
I profoundly regret the fact that Parliament has not called for a report devoted exclusively to the first assessment of the introduction of euro notes and coins. I proposed such a report, incidentally, in my motion for a resolution (B5-640/2002) on the effects of the introduction of the euro, which is annexed to today's report. While this report emphasises the success of the entire operation and insists on wider powers for the Eurozone, it also expresses disappointment with the inflationary pressures of the changeover to the euro, particularly in the services sector, and calls for an investigation into financial irregularities, just as I did in my resolution.
The Commission and the ECB recognise that the impact was greater than the 0.2% predicted but considerably smaller than the effects experienced by consumer organisations and than the information on inflation reported by some national central banks suggested.
Nevertheless, the report discusses developments in bank charges and commissions in the euro zone. A full assessment is needed to investigate the introduction of excessive increases, especially for domestic payments, and illegal charges on crossborder payments. Such charges penalise consumers and increase the cost of transactions. Banks cannot expect consumers and SMEs to meet the cost of lost foreign exchange revenues. I therefore welcome the fact that my amendment has been adopted.
. (NL) The tightening measures proposed by the rapporteur are at odds with past experience. It appears almost impossible for both Germany and France, the large Member States that have taken the initiative for the euro, as well as for southern Member States with a weaker economy, to observe the Stability Pact's strict requirements. Low taxation combined with the discharging of public debts and the prevention of new budgetary shortages has disastrous effects on social security, public services and the problem-solving capacity of the government in general.
There will soon be no more money available for everything in which democracy requires the government to play an active role. Weak areas become increasingly more dependent on the EU's structural funds, cohesion funds and the common agricultural policy, and here too, less and less funding will be available, proportionately speaking, in the long run.
The rapporteur is right to want to avoid price increases coinciding with the euro's introduction in the new Member States of the euro zone. In fact, price increases are already a reality, because invariably, the payment of luxury goods and services is already being required in euros instead of the national currencies that are still valid there for the time being. The abolition of small currencies, which is also advocated, will in practice lead to yet further price increases because figures will be rounded up by quite a large margin. It is for these reasons that I reject this measure.
. (FR) Everything is for the best in the best of all possible worlds! This is basically the attitude of this report on the international role of the euro zone.
Whilst everyone is concerned at the euro's appreciation towards the dollar - a phenomenon that heavily penalises our exporters - whilst some are wondering about the criteria for interpreting the stability pact, and whilst the Commission is stepping up its threats against States that cannot meet the overwhelming constraints imposed by Maastricht, the rapporteur talks about the euro as a major success for European integration, which will lead to greater prosperity and to a European identity, and cannot see beyond the independence of the Central Bank and the policy of price stability. In his opinion, the euro is so successful that a single representative for the euro zone should even be appointed for the international political institutions!
In short, the European Parliament has once again allowed itself to be carried away by an ideological and demagogic interpretation of the observable situation. This is all quite mind-boggling and shows unbelievable short-sightedness where the economic reality is concerned.
This report is irrelevant and I shall, of course, vote against it.
That concludes the explanations of vote.
(The sitting was suspended at 1.05 p.m. and resumed at 3 p.m.)
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
In yesterday's questions to Council, the President?in-Office of the Council did not answer my question on the number of victims of the war in Iraq. He said that he could not reply because he did not have the necessary information. My supplementary question also met with a contemptuous and deafening silence. I tabled this question on 14 May and we are now in July; if the Council had wanted to answer, it would have provided some information yesterday on the number of human lives lost. I consequently deduce that the Council, rather than being unable to give information, does not wish to answer. This could be interpreted as demonstrating scorn for the fact that the European Parliament represents the people. The victims of an unjust war must not be consigned to oblivion or to disdain by an institution such as the European Parliament. I therefore ask you, Mr President, to support my request to defend the dignity of our Parliament and to support my request to find out how soon we will be able to get this information from the Council.
We will make a note of that in the Minutes, and the Council will be informed.
(The Minutes were approved)
The next item is the report (A5-0230/2003) by Mrs Kratsa-Tsagaropoulou on behalf of the Committee on Women's Rights and Equal Opportunities on women in rural areas of the European Union in the light of the mid-term review of the common agricultural policy (2002/2241(INI).
Mr President, Commissioner, ladies and gentlemen, I think that it is an excellent political conjuncture to be debating women in rural areas just when the reform of the common agricultural policy is being finalised, the reform of the common fisheries policy is continuing and nothing in the planned reforms has been decided for women. I thank the Conference of Presidents for approving the initiative of the Committee on Women's Rights to draft this report and all the political groups which, with their participation and amendments, have enriched the initial draft of my report. I also warmly thank the Committee on Agriculture and Rural Development for supporting this report and cooperating with us by drafting an opinion, the most important points of which are included in the proposed resolution.
Today, in the European Union, we are looking for efficient strategies to develop rural areas on the basis of the new European standard and, at the same time, to combat local and regional inequalities. Within the framework of this policy, we all recognise that human resources are a development factor of prime importance. Our policies must therefore be based on the principle of equality between men and women if we really want to give development opportunities to all rural citizens, men and women alike.
The policies of the European Union to strengthen the role of women in rural areas have not had the anticipated results. Today, in the European Union, the proportion of women working in agriculture is 37%. This percentage varies from one country to another, but the situation on farm holdings and in social life in rural areas has more or less the same characteristics. Only one in five farms are managed by women and the majority of these are small farms. Over the last decade there has only been an increase in this proportion of 1%. Approximately one in two women involved in agricultural production and life have the status of farmer's wife or partner, a status of invisible, unrecognised work which is not in keeping with the quality of work objectives of the European citizen and which does not provide any preconditions for personal development and the growth of local society.
The level of education of women is very low, both as regards basic education and as regards the level of full or partial agricultural education. Social security differs from country to country. In some places women farmers have derived [rights], in some places the same rights, and in this report we maintain that this issue should be dealt with seriously at European level.
We have had a shortage of tools to date. Directive 86/613 on the application of the principle of equality between men and women, which also covers agricultural activity, is not binding enough and we therefore maintain it should be revised and brought into line with the new situation. The Member States, for their part, must also recognise and safeguard the work of women farmers, as regards security and pensions, with contributions at levels compatible with family work.
Another proposal by our committee is that, within the framework of the programmes and the funding of the Structural Funds for rural development, especially the Leader Plus programme, particular attention should be paid to strengthening the role of women farmers. At the same time, the Leader Observatory must be strengthened, so that it covers the gaps in European statistics as regards the situation of women in rural areas and completes them by collating additional figures and introducing networks so that we can track the situation as it stands today and measure the progress we hope there will be in the future.
Similarly, the resolution which I recommend that you approve proposes replacing the current method of calculating subsidies, funding for farm holdings, which takes account of the holdings and not the active persons, with the result that women working as the second member of the couple lose out under a system which takes no account of the total number of people working on the holding and their real contribution. It is proposed to direct the funds obtained from redistributing direct support to programmes in favour of women farmers, while we call on the European Commission to make provision within the framework of the future programme for the Structural Funds for rural development, in the new programme period, for a special programme for women farmers, due to the fact that, so far, the horizontal lines in the Structural Funds have not achieved the expected results.
On the other hand, we call on both the European Commission and the Member States to make life in rural areas easier and more attractive to young women, young women farmers, because we see that the presence of women in rural areas is a declining demographic development. You can find all the proposals and the explanatory statement in our report.
. (ES) First of all, I wish to thank Mrs Kratsa-Tsagaropoulou for having taken the initiative with this report, and I would also like to express my gratitude to Mr Graefe zu Baringdorf, the draftsman of the opinion of the Committee on Agriculture on this report.
The committee has welcomed this report, with the content of which it largely agrees. This is an own-initiative report and raises a set of issues that will help to place women nearer the centre of the Union's common agricultural and rural development policies. The report pursues the same approach taken by the Agriculture Council in its conclusions of May 2002 on gender equality in the CAP and in rural development policy.
That document focuses on the need to consolidate the second pillar of the CAP and the Commission fully shares this opinion. In fact, in our proposals for CAP reform, which were approved in Luxembourg last week, additional funds have already been set aside for rural development as of 2005.
Before making a detailed study of some of the points, I should like to recall that Regulation (EEC) No 1257/99 on rural development aid already allows Member States to include specific measures for women in their rural development programmes, such as investment in farm holdings run by women, aid to integrate young women farmers, training, the marketing and processing of farm products, aid for artesanal activity, rural tourism and other things.
Some Member States have already funded measures specifically targeting women or have integrated the principle of equal opportunities in their programmes for rural development, for example, including gender as a selection criterion for allocating Union funds. For this reason, some of the measures that the report calls on the Commission to take, such as item 6, for example, should be requested by the Member States that are already in a position to implement them.
The Commission agrees fully with some of the requests made in the report. I shall now address these. First of all, in its procedures for approving relevant projects under the Structural Funds, Parliament asks the Commission to ensure that due attention is paid to the need to give women in farming a more relevant role to play. From the beginning, in the 2000-2006 Structural Funds programming period, the Commission recommended that the principle of equal opportunities should be integrated into the Structural Funds and, more recently, the Commission published a Communication that includes recommendations to Member States such as awarding extra points in the selection criteria to projects that contribute to gender equality or to the application of specialist knowledge in this area in the funds' management.
The interim evaluation of the Structural Funds, due to take place at the end of this year, will take account of these developments. The Commission also agrees with the European Parliament's insistence on the importance of the Leader initiative - items 12, 13 and 25 of its report - in promoting the role of women in rural areas. The Member States are already obliged to reveal in their annual reports the number of local action groups in which women are part of the decision-making body, the number of women who benefit from Leader funds and the budget that is allocated to these projects. The interim evaluation of Leader, which will be presented at the end of this year, will also give us a better understanding of how these initiatives are working.
Furthermore, the Commission intends, in line with the proposal you make in item 24, to ensure that one of the tasks of the future European observatory, Leader, is to compile and disseminate best practice on integrating and involving farmers in rural development.
The Commission agrees with Parliament on the need to create incentives to encourage women's participation in farm production and to promote a balanced representation of women farmers in the various decision-making bodies. There are, however, some points your report makes with which the Commission cannot agree. The report wants the Commission to attach priority to ensuring that resources obtained through the modulation of direct aid are reallocated to programmes that incorporate measures to benefit the social groups most in need, such as women in rural areas. Nevertheless, as you know, it falls to the Member States to decide on the future reallocation of resources.
Nor can the Commission accept the request to create a unit responsible for equal opportunities in the Directorate-General for Agriculture. This Directorate-General has already conducted a highly detailed study of the issue of equality, and consequently we do not see any need to go further.
Lastly, I wish to look at Parliament's request for a revision of Directive 86/613/EEC on the application of the principle of equal treatment between men and women engaged in an activity, including agriculture. The Commission is of the opinion that such a revision is unnecessary, since many aspects of this Directive, especially those concerning employment and working conditions, are already regulated in the recent Directive 2002/73/EC amending Directive 76/207/EEC, and, given that these recent amendments also apply to self-employed workers pursuant to Paragraph 1(3), we do not feel there is any need to go further.
Furthermore, applying the category of self-employed worker to spouses provides, in principle, adequate coverage for social security schemes, without discriminating on the grounds of gender since the applicable legislation would in this case be Directive 79/7/EEC, on the progressive implementation of the principle of equal treatment for men and women in matters of social security, which would enable us to address such situations.
These are the observations I wish to make on this initiative, and I thank you very much for having undertaken this task.
Mr President, Commissioner, that the Committee on Agriculture and Rural Development should entrust the drafting of its opinion to a man, and that the women on it should agree to that, is a demonstration of the importance we attach to this problem of equal treatment and equality of opportunity, as we take the view that these are issues not only - and here, 'not only' is not meant to be restrictive - affecting women's social, environmental and cultural achievements, for there is no doubt that they do, but also the economic development of rural areas.
Women play a decisive part in the economic development of rural areas. Women's continuing role, especially on small farms, as invisible workers - to which reference has just been made - is also made apparent by agricultural statistics according to which the proportion of women varies slightly from 0.2% to 0.3%, although nobody can deny that, as there is such a wide range of tasks to be done, women may well do more work on farms than men. This, then, is where we have to focus more on women's role in the labour force.
Commissioner, nobody will now expect the Agriculture Directorate-General to turn itself into an equal opportunities office for women - that would surely be to ask too much of it - but the programmes can of course include priorities that also take women into account, and I acknowledge that the Commission is already doing something about this. If we consider the ways in which funds are allocated, it becomes clear that what we call bottom-up approaches - that is to say, those in which local labour is involved - provide specific opportunities for women. On the whole, they are much more actively involved than are the men. If we give our attention to this, we will enhance women's role as workers and give them greater economic clout, and that will benefit rural areas as a whole.
If I may, as a man, conclude my speech by saying so, women will of course - as they must - defend their own interests, and we see in rural areas that they are very well able to do this and that they are already playing their part in shaping agricultural policy.
Mr President, this report on women in rural areas is well-timed, as the role and position of women in agriculture and rural areas will become even more important in view of the fundamental change in the system of the common agricultural policy to which the agriculture ministers more or less agreed when they met in Luxembourg last week. Now, at last, there will be improved opportunities for giving support in this area, although, of course, for the farmers whose income is to be cut, this is no substitute and not much of a comfort. This is where women will come into their own, having, as is well known, a greater flexibility and more imaginative approach when it comes to taking on new tasks that can bring in some additional income.
This does of course depend on the right framework conditions being in place, and also on gender mainstreaming - or, to put it in comprehensible terms, equality of opportunity for men and women. Serious attention needs to be given to this in this context, so that new potential sources of income can be opened up in labour, marketing, tourism and culture - areas in which women are especially efficient, and in relation to which there are many sensible suggestions in the report by Mrs Kratsa-Tsagaropoulou, whom I thank most warmly for her work.
I am particularly grateful that the Committee on Agriculture and Rural Development, in its opinion, harks back to my 1997 report on the situation of assisting spouses of the self-employed in agriculture. Six years have passed since this House called upon the Commission to cause an amendment to be made to the 1986 directive on the application of the principle of equal treatment between men and women engaged in an activity, including agriculture. I regret that the Commission has taken no specific action in response to this report. As Mr Graefe zu Baringdorf has just reminded us, we did, for example, demand the registration of working married couples, so that they would no longer be invisible in the labour force.
If I might say one last thing, Mr President, if you want to do something to keep women in rural areas, you have to ensure that they suffer no discrimination either as regards fair payment for their work or as regards social security. We want and need mandatory insurance specifically for the millions of assisting spouses, and this is where I might, perhaps, recommend Luxembourg's approach as exemplary.
(The President cut off the speaker)
Mr President, I am speaking not as a woman, but as my group's representative. You too, Mr Graefe zu Baringdorf, spoke as chairman of the Committee on Agriculture and Rural Development. Women make up some 40% of the fifteen million people who work in agriculture in the EU, and run one in every five farms - around 1.3 million - which, apart from a mere 3% larger ones, are small and medium-sized operations. Mrs Kratsa-Tsagaropoulou's report gives more detailed information on this.
Although, of all the Community's policies, the CAP is far and away the most highly developed, there is still a positively criminal neglect of gender mainstreaming. The consequence of this is that there is scarcely any visible sign of women in rural areas enjoying equal status and equal rights. Although a number of instruments have been devised, any visible breakthrough in the CAP is still a long way in the future. Even though, in my view, the reform of agricultural policy left the fields strewn with dead lobbyists, it does have a very apparent shortcoming in that women have not managed to get the systematic promotion of women in agriculture accepted. Especially painful though that is, it is primarily in the restructuring of rural areas in the candidate countries in Central and Eastern Europe that even greater pain will be felt.
What is on our minds is the new working arrangements that have to be devised. We are thinking about facilities that improve the balance between working life and family life, as well as about childcare facilities, and the provision of care for disabled and older people. We are thinking about the need to further develop rural tourism, and about how to promote alternative energies, and regional marketing cycles. These may be only ad hoc approaches, but they have added to the range of culture on offer.
Women have eventually found a small niche in all this and seized an opportunity, but I think of the state of Bavaria, from which I come and which the President knows well - there, in 2002, EUR 17 million from the rural development programme were not allocated, which - if we add in the co-financed sums that could have been used for specific projects, including for women - means that a total of EUR 34 million could not be paid out. As regards many of the available resources, we still have to exert pressure on the Member States, and so I ask the Commission, when monitoring the programmes' operation, to pay much closer attention to the way in which gender mainstreaming is actually implemented, so that it does not remain merely a topic for pious utterances.
My group has endorsed Mrs Kratsa-Tsagaropoulou's report. We have tabled amendments in the hope of extending it to cover the fisheries sector, in which a very large number of women work. I speak also on behalf of the rapporteur when I ask the House to support us in seeking this, and I appeal to the Commission to include this dimension.
I too should like to congratulate Mrs Kratsa-Tsagaropoulou on her sound report and, above all, would advise the Commission again to read it very carefully, particularly the statistical summaries, which paint a lamentable picture of the impact of women in rural areas. Women have far too little power; far too few of them are at the helm of businesses, and in my country, the Netherlands, with 6% of female business managers, they are worse off than anywhere else; we should hang our heads in shame.
Moreover, one in two women farmers fall within the spouse or partner category, which is particularly detrimental to their entitlement to social security. That should change; in that respect, I totally agree with what Mrs Lulling said about finally adopting the recommendations of 1997.
I should like, for a moment, to dwell upon the rural policy regulation. Agricultural policy has indeed changed recently, and I do not know whether we should be that pleased with every aspect of this change. When the whole dossier is finally analysed, the rural policy regulation appears to have become the cuckoo in the nest. Mr Olsson too has already indicated in his report on rural policy how important this can be, for example, in order to give the switch-over to other sources of income, such as, agro-tourism, care farms, new energy sources, organic farming, local services and cultural manifestations a shot in the arm. That is where opportunities lie, particularly for women. This has already been said by other speakers and I should like to add something.
There are vast areas in Europe with large cities. Particularly rural areas near large cities can develop a raft of special services, and so I urge that this rural regulation should include a rural policy criterion in relation to large cities. I really think it is worth giving serious thought to this as a committee, and I have also raised questions in writing on this matter.
I should like to take this opportunity to warn against certain forms of rural pauperisation. Although buildings, in particular, do, in fact, form part of the cultural heritage, they are in a bad state of repair in many areas. I think that a sound rural policy could save a great deal, and especially for women, there are many opportunities to use these buildings for new services, such as cultural events, receiving tourists, and so on.
I was disappointed when the Commissioner said that he could not give any guarantees for channelling the resources from the CAP leg to the second pillar. I know that the Commission wanted to put aside more resources for this in the first instance and that the Council cut these back. I also know therefore, that we must sound the alarm, particularly in our own country, but nevertheless, I hope that the Commission will continue to insist on a greater shift towards the rural policy regulation.
Mr President, it is important to pay particular attention to women in rural areas of the European Union, who represent almost half of the agricultural workforce and almost 29% of the unpaid workforce in some countries, such as Portugal. In many cases, however, their contribution is not properly recognised and they do not have the support they need for their quality of life to improve. This report is thus very timely. I congratulate the rapporteur, Mrs Kratsa-Tsagaropoulou, on the work she has carried out, and especially on her inclusion of proposals, some of them tabled by me, relating to the need to put particular emphasis on family-based farming, support for small and medium-sized farmers, and recognition of women from these areas in terms of social security. The latter includes women's right to a respectable retirement pension, though without their having to pay contributions which impose an excessive burden on family farms.
I cannot, I fear, offer similar congratulations to the Agriculture Council on its conclusions of 25 and 26 June, in relation to the reform of the common agricultural policy (CAP), because I believe that these conclusions pave the way for severe problems for family-based agriculture and small and medium-sized farmers. Women in rural areas play a prominent role in such farms, especially in less-favoured regions and in countries such as my own.
I would emphasise the special importance of the statement made in the report under debate here to the effect that the mid-term review of the CAP will only have a positive impact on equal opportunities if its objectives are substantially modified so as to ensure that family-based agriculture and small and medium-sized farmers are given particular prominence. Equally important, however, are the proposals upholding the establishment of a specific programme devoted to the 'Women' project, as well as those proposals emphasising the need to pay particular attention to creating public infrastructures, community facilities and quality services, so as to ensure an appropriate network of rural services in all areas, including high-quality family planning, educational and training services and cultural facilities.
I would conclude by insisting also on the need to close the severe gaps in agricultural statistics. The appropriate measures could then be adopted to improve living conditions for these women and make it easier for young women farmers to establish themselves.
Mr President, Commissioner, ladies and gentlemen, I thank the rapporteur for her initiative. I think, Commissioner, that the whole debate illustrates the fact that we are facing two major problems.
First of all, I should like to see the common agricultural policy as an opportunity to look at rural development in a new light. For this purpose, we will need to employ all the forces in rural areas. We will need to shape those forces.
Some of these forces are more flexible than others. I know from experience that women are often much more open to innovation than men. I therefore hope that projects will be set up whereby entrepreneurship - which women display in practice but which is often not recognised economically, politically or socially - will be promoted.
This recognition is, of course, necessary. I would like to give the example of farm tourism in Australia, where agriculture stopped being profitable a long time ago. Families there live by farm tourism. What would become of this without the female entrepreneur? This does, of course, require a proper social statute.
Do you not find it shameful that after all these years, as Mrs Lulling clearly stressed, there is still not one country, as far as I know, that has a proper statute for the self-employed helper? This is all done in dribs and drabs. It remains a major problem and I think that the Union should take the initiative to guarantee women helpers in rural areas at least a minimum social standard.
(Applause from the centre and left)
Mr President, I support measures designed to assist and encourage the continuing participation of women in the challenging work of agriculture and rural development. In so doing I ask the House to reflect on and acknowledge their already outstanding contribution, in particular the sacrifices and generosity of previous generations of rural women, who silently toiled under the most difficult conditions with little or no recognition other than the satisfaction of ensuring the welfare of their families and instilling in them the culture, ethos and spiritual values of a profession that has no equal. Society owes them a debt of gratitude.
In the context of CAP reform, and with the greater emphasis on rural development, the role of women in rural society is of increasing importance. Their leadership qualities are crucial in the mobilisation of the human and physical resources of the rural areas of an enlarged European Union. Equal opportunities for rural women are a necessary prerequisite if we are to achieve the full potential of rural development measures. I would like to see, for example, the Early Retirement from Farming Scheme amended to provide for their greater security.
Not for the first time I express concern about the continuity of the EU family farm structure, of which women are an important component. Uncertainty about the long-term economic sustainability of farming, coupled with the availability of more financially rewarding employment for young people, has led to a worrying increase in the age profile of European farmers, of whom 37% are women. Of the 14.65 million people working on farms in the EU, 5.37 million are women. The figure for Portugal, at 49%, is the highest and for Ireland, my own country, at 11%, the lowest. Ireland's unique family-farm structure is, however, best demonstrated by the fact that 97% of Irish farms are jointly managed, with women playing an equal and important role. If national governments are to achieve the desirable objective of restoring urban rural balance, already seriously out of hand, then the role of women must be adequately recognised and rewarded.
In conclusion, in Ireland there are many examples of women in leadership roles. The Leader Programme is just one area that comes to my mind. Likewise, the Irish Countrywomen's Association one of the oldest in Europe has played an historic role in advancing the cause of rural women and in bridging the rural and urban divide.
Mr President, this is a timely report and I would like to congratulate the rapporteur at the outset on her well-intentioned drive. Given the short deadline, she has taken a very reasonable and consensus-based approach.
Last year, at the Third World Congress of rural women held in Madrid, the principle of equal opportunities for countrywomen was upheld as a separate requisite of sustainable development for the rural areas of Europe. Mrs Kratsa-Tsagaropoulou's report follows that line. She urges the Commission and the Member States, in cooperation with local government, to implement policies to improve the general living conditions of women in rural areas.
Although she clearly proposes the adaptation of the Leader+ programme to the new circumstances arising from the accession of the candidate countries, the Commission, as Commissioner Solbes said, will not necessarily go further and immediately extend this adaptation process to all Community initiatives, Interreg, Equal, Urban, etc. The accession of the new members of the European Union will overturn the current criteria and methods for maintaining the rural areas' internal balance, owing to the fact that the percentage of the rural population in the European Union will more than double this year.
Although we have no reliable statistics on the percentage of women in these areas, either in the European Union or in the accession countries, the Spanish Economic and Social Council has put forward its available statistics on the European Union's Member States. To refer to just one statistic: half of all women working in rural areas only have primary school education.
Finally, it is quite evident that the Council of Agriculture Ministers needs to make a special effort actively to incorporate the gender dimension in rural development issues. As the rapporteur, Mrs Kratsa-Tsagaropoulou, clearly urges, it is absolutely necessary to ensure that the old saying 'men for production, women for reproduction' no longer has any meaning.
Mr President, I am very happy with this document. I believe that it opens the door to more profound and structural phenomena, which relate to women in rural areas.
I believe that we have so far had successes in relation to isolated aspects, projects such as Equal and many others, which represent bringing women closer, an intention to help women in rural areas. But often society does not accept or support these efforts by the European Union to help women. The Leader projects, for example, are not always led by women. It is frankly difficult to find a woman sitting at the table: the social system rejects it. What worries me in particular, however, are the structural problems. For example, the depopulation of the countryside essentially goes hand in hand with the abandonment of women, because women have no place in the rural environment, their requirements are not socially recognised, they can neither exercise their rights nor develop themselves as individuals. Studies have been done, in the University of Cantabria for example, which demonstrate that practically 99% of women with university qualifications do not wish to return to the countryside.
We must incentivise transversal policies for helping women. For example, with regard to accessibility of services, we must support the policy of subsidised transport, because women in the countryside often live far from any opportunity, far from medical service, and their children are far away from education since school transport has been removed. Amongst the transversal support policies we should promote access to IT systems and bring the wealth of the urban system closer to the countryside.
Similarly, I believe we should study the harm that will be done through the delocalised policy, because clearly, not only are women going to end up without work, as in the case of the milk crisis, for example, and many other agriculture crises, but also their moveable and immoveable assets - particularly the former - will no longer be in the market. Furthermore, reforestation is all very well, but we should bear in mind that these people go to the city without any assets, which have been the inheritance upon which they have supported the development of their enterprise.
Mr President, the Committee on Women's Rights and Equal Opportunities has done great work on this report, which I believe has been improved. I have therefore changed my initial position and I am voting in favour of this final text.
The results of the Council of Ministers of 26 June 2003, however, have been insufficient in this regard. I understand the efforts made today by Commissioner Solbes to present it in a positive manner. I understand it because Mr Solbes, when he was Minister for Agriculture in Spain, was sensitive towards women in the field of rural development. What has been agreed on the reform of the CAP, however, in no way takes women into consideration. What is more, neither Commissioner Fischler in his proposals, nor what the Ministers have approved, makes the slightest mention of women. I have studied all the agreements and only indirectly, by means of rural development or the mention of young farmers, can I see any improvement.
Bearing in mind, therefore, the importance of these agreements on the reform of the CAP, this is very serious and we must ensure that the regulations included in this reform take account of women.
The most interesting points in the Kratsa-Tsagaropoulou report, as it now stands, are the recognition and improvements for assisting spouses, men and women, the effective promotion measures, microloans, soft loans, and the proposal, which is very necessary, that women should participate in decision-making in professional and sectoral agricultural organisations. It is necessary because the CAP is still sexist.
Mr President, the report mainly identifies the unfortunate position of women farmers. However, it does not highlight the causes or who is responsible for this situation. A conscientious effort is being made to disorientate by creating the impression in women farmers that their position can be improved within the framework of the even harsher anti-farming measures being promoted with the recent reform of the CAP.
The findings about the efficiency of programmes such as Leader I and II are also misleading. It is a known fact that these programmes refer to complementary actions as far as farming and rural development are concerned and the level of funding under the so-called second pillar is not only trivial, but also mainly profits those who exercise a business activity in the subsidised sectors of these programmes.
The report essentially accepts the supplementary and unequal role of women farmers in agricultural activity, as well as the effort to remove women in rural areas from agricultural employment, which is why they are being guided to similar activities. These proposals serve the European Union's objective to further shrink the agricultural population and desert rural areas, which already have huge abandonment problems, especially in Greece.
Finally, this being so, proposals such as creating crèches, cultural centres, public transport and so on range from the insignificant to the cynically hypocritical. Women farmers' acute problems are the result of the CAP and anti-farming policies. Consequently, only overturning them can safeguard the continuity of farming activity, a stable income and a dignified standard of living for women farmers.
(The President cut off the speaker)
Mr President, I too should like to warmly congratulate and thank Mrs Kratsa for her own initiative report. She has made a very big contribution to promoting and highlighting the problems faced by a particular professional category of women, women farmers.
The Committee on Women's Rights and Equal Opportunities, understanding and valuing the particular contribution which women farmers can make to improving rural areas, organised a public dialogue on the subject on 18 March 2003.
Following the recent reform of the CAP, we expect, Commissioner, the additional funds which will be made available for rural development to target and improve the life of women farmers, which is downgraded and undervalued in all the regions of the European Union. We particularly hope that the necessary infrastructures will be created which will allow women farmers to combine their working and family life and have quality of life.
Of course, we recognise that the third Community Support Framework helped enormously to create an institutional and funding action framework for rural development, which included women. In Greece, thousands of women are benefiting from the Community initiative, Leader. Nonetheless, legal and advisory support is needed for women in rural areas, with information and awareness-raising actions within local communities, training programmes, actions which will support the specific needs of women and local development objectives, in the aim of supporting and safeguarding employment and ensuring women farmers stay in their area.
Finally, I should like to refer to a very successful field of action in Greece, women's cooperatives, especially rural tourism cooperatives.
The debate is closed.
The vote will take place at 5.30 p.m. today.
WRITTEN STATEMENT (RULE 120)
The presentation of the report by Mrs Kratsa, whom I congratulate on her excellent work, makes up for the culpable silence on the fundamental role of women in the strategy for rural development.
At a time when we are adopting 'gender budgeting', we can only insist on the need to be able to quantify and assess this participation accurately.
We must also consider the social protection available to women and the support which is necessary and specific to their professional development and to their quality of life. This is all the more important on the eve of enlargement.
The aim of this recognition will only be usefully achieved if the Commission applies itself to submitting a revised directive that would finally enable a genuine policy of equality to be developed in this sector, which should lead to the balanced representation of women farmers in the various decision-making arenas, access to separate social rights, the principle of equal pay, particular focus on the needs of women in rural areas when actions are selected and extending the LEADER + programme to cover the new situations created by enlargement.
This is how we will bring working spouses out of invisibility and make democracy work.
The next item is the oral question (O-0049/2003 B5-0100/2003), put to the Commission by Mr Caveri on behalf of the Committee on Regional Policy, Transport and Tourism, and concerning the safety of coaches.
The question's author, Mr Caveri, is unfortunately unable to be present, so we will first hear Commissioner Solbes Mira on this question.
. (ES) Mr President, until now, coach passengers have not been obliged to use safety belts, but a new directive has been approved recently, in accordance with which the Member States will require all occupants over three years old in vehicles of categories M2 and M3 to use the safety devices installed in vehicles in service. Passengers in these vehicles will be informed of the obligation to use safety belts when the vehicle is moving.
The Member States will adopt the legal, regulatory and administrative provisions necessary to ensure compliance with the directive by 9 May 2006. In order to extend the obligatory installation of belts to all vehicles, including coaches, the Commission has also recently proposed a modification of three directives in force relating to safety belts.
Secondly, with regard to the issue of road infrastructure, the Commission intends to propose a directive on the guidelines to be adopted by the Member States in order to establish national systems for the identification and management of blackspots, safety audits and minimum rules on information for drivers for application within the trans-European road network. The point relating to rail crossings, which is one of those raised by Mr Caveri, will be included in the procedures for the management of blackspots and safety audits proposed in this directive.
Finally, I would like to point out that the Commission has recently adopted a new action programme on road safety which includes a specific chapter on the safe transport of goods and passengers. Apart from the directive approved recently on the training of professional drivers of goods and passengers by road, a legislative proposal is also being prepared, specifically a directive aimed at improving the application of the social provisions on driving and rest periods, as well as working hours. This directive will lead to a considerable increase in the number of controls for verifying compliance with driving and rest periods.
Although the action programme does not include any specific measure on the construction of coaches, the Commission will carefully study the recommendations of ECBOS research project, which is producing a final report. This project will make proposals aimed at improving the rules in force and will propose new regulations and standards for the construction of safer buses and coaches, in order, for example, to achieve better protection in the event of accidents involving overturning. Furthermore, the Commission plans, in the near future, to propose an obligatory system for the approval of vehicles, for coaches and lorries, similar to the one in force for private cars.
Mr President, Commissioner, ladies and gentlemen, over recent months, a series of accidents involving buses, some of them serious, has led to public disquiet and to many bodies now giving their close attention to the question of whether the present rules on bus safety are adequate or whether they have to be made more extensive. In so doing, they have shed light on the position as regards the law, organisational issues, and the technical state of the art. To sum all this up, there is a strong common interest in not damaging the buses' image as a basically very safe means of transport, with buses and coaches accounting for only 0.2 deaths per thousand million passenger-kilometres, compared with 6.8 for private cars and 0.6 for railways. I would not want to let this opportunity go by without expressing my gratitude and appreciation to the many reputable bus companies and their drivers.
It would appear that the consensual view is that what is lacking is primarily attributable to the human factor on the one hand and to the way laws are implemented on the other. Does the Commission think it possible that the situation may be improved, above all by influencing how people behave in road traffic and within enterprises, but also by the exchange of information? Secondly, is it not the case that greater use should be made of the opportunities for monitoring vehicles and their drivers, in order to be able to identify those we call the black sheep and make them take responsibility for their actions? I take the view that, thirdly, checks should be carried out to see whether the standards for testing currently in force are sufficient to ensure that the main examinations and safety tests on buses are carried out to a qualitatively high standard. As the use of electronic components to ensure the stability and safety of vehicles increases, all the more necessary, I believe, does the regular inspection of this electronic equipment become. Fourthly, I expect the Commission to give priority to the safety of buses and coaches when it submits its proposal on the Third Action Programme on Road Safety.
Mr President, ladies, gentlemen, and visitors, in the EU's 15 Member States, we tolerate 40 000 deaths on the roads every year. This situation amounts to a war on Europe's roads, and it cannot be allowed to continue like this. Over recent months, a series of accidents involving buses has occurred, in which people have died or been severely injured. I believe this to be an issue with which we should concern ourselves more and more. Buses and coaches - for which I, as a Green, have a particular fondness - are among the most environmentally friendly ways of travelling, but they must become even safer than they have been to date. Another reason why we have to give attention to this issue is the fact that we will see much more traffic on the roads in the coming years as a result of the eastward and southward enlargement of Europe. As shown by the people in the visitors' galleries, bus and coach travel is on the increase, as people make more journeys with them, and so we have to do more to make it safer.
If I may say something about human error, we know that social dumping on the roads presents us with a major problem. Working times are not adhered to, which is another way of saying that legislation in this area is not stringent enough. Nor are there enough controls. I can do no other than appeal to the Italian Presidency of the Council to at last take the Markov report on working hours seriously and give it priority, rather than doing as the Greek Presidency did and putting it on ice for months on end. Only if we improve working hours will we have better-rested coach drivers on the roads and be able to do something about exhaustion. This will of course involve more controls, and I am glad that the Commission wants to do something about these.
The second aspect of safety that we have to get to grips with is the requirement to fit seatbelts, which at present applies only to new coaches. We cannot wait ten or 15 years for coaches to be replaced by new ones. We have to take action now and make use of all the technical possibilities offered by present-day coaches. Accidents over recent months have shown that many people have died because they were catapulted out of coaches that had been overturned. Safety belts will enable us to tackle this, and I hope that both the Commission and the Council of Governments will summon up the energy to do something about this.
Mr President, apart from the accidents in France and Hungary, we also had a terrible accident in Greece just after Easter, in which 21 pupils lost their lives in Tembi, between Thessaloniki and Larissa, while they were on a school trip in a coach. It was an incident which shook all of us in Greece, it was widely reported in Europe and, together with the other tragic accidents, has brought us to today's debate.
There is, of course, the European Commission's ten-year programme, which we shall also be looking at and commenting on extensively within the framework of the Committee on Regional Policy and Transport, and there are other ideas which are already referred to in our motion. It has rightly been stressed that we must look immediately at the question of safety belts. It has also rightly been stressed that we must look at the question of coach specifications and I welcome the European Commission's position on this point. However, we must, of course, also look at the question of driving times, because often drivers cannot do their job properly because they are exhausted. The European Parliament has made a proposal here, which I hope the Council will deal with positively.
I, for my part, want to comment on two individual issues. The first is the issue of speed limiters. I highlight this because I myself was rapporteur to the European Parliament. The legislation exists. And it is up to the governments to apply this specific legislation as quickly as possible. It has been proven that by limiting speed, especially in the case of large vehicles, we also limit the possibility of accidents and their consequences.
The second thing I want to say, and this concerns the European Commission, has to do with the projects funded under the Community Support Framework. We will need to pay particular attention to road projects in order to avoid poor workmanship. I have the particularly sad experience of my own country, where new projects have very serious levels of poor workmanship, which is why they are dangerous and cannot always be used safely. Consequently, the quality of works needs to be strictly controlled by the European Commission.
The next item is the Commission statement on the fine imposed on the FNSEA and other French federations in the beef sector.
. (ES) Mr President, as you know, on 2 April 2003 the Commission adopted a decision confirming a violation of the competition rules by six federations in the beef sector. The appropriate fines were imposed to the tune of nearly EUR 17 million.
We are talking about an agreement made in France between four federations of farmers and two federations of abattoirs at the end of 2001. The agreement consisted of a minimum price commitment and a suspension-restriction of imports from other Member States. Initially it took the form of a public written agreement and then, once the Commission had sent letters of warning, of a secret oral agreement. These agreements were made within the context of low prices in the beef market as a result of the crisis in the sector.
On the basis of data communicated by the Directorate-General for Agriculture, the Directorate-General for Competition opened up an investigation and sent demands for information in the middle of November 2001. On this basis, the Commission - and I would like to stress this - initially did no more than send letters of warning at the end of November 2001. All the parties to the agreement then assured the Commission, in writing, that they were putting an end to the illegal agreement. But the Commission found evidence that the parties were maintaining the agreement secretly. The unannounced inspections carried out in the middle of December 2001 confirmed the Commission's suspicions. The parties were given the opportunity to present written and oral comments. The decision adopted on 2 April 2003 concludes, on the basis of a repeated ruling of the Court of Justice, that, firstly, there is a price agreement which violates the provisions of Article 81 of the Treaty and that, secondly, there is an agreement to suspend imports from other Member States, which also violates Community competition rules.
The documentation discovered by the Commission during the course of the investigation demonstrates that, furthermore, all the organisations in question knew that the agreement they were making was illegal and that they were liable for intervention by the competition authorities. The Commission imposed fines of EUR 12 million on the FNSA, the main French agricultural federation, and of up to EUR 480 000 on one of the federations of abattoirs.
Please allow me to remind you that, in the event of very serious violations of competition rules, the Commission imposes fines of the basic sum for each participant, in principle, of a minimum of EUR 20 million.
The three main criticisms levelled at the Commission's decision are: firstly, that this is an attack on trade union freedoms; secondly, that the fine is excessive, given the context of crisis; and thirdly, the Commission's lack of action over the second mad cow disease crisis. I will try to respond to these three arguments.
With regard to trade union freedom, the Commission believes that the scope of the decision has been exaggerated. Trade union freedom is a fundamental freedom, recognised by everybody. The Commission reiterates this in its decision. But this freedom does not give the right to do absolutely anything: a trade union cannot legitimately make an agreement on prices and import restrictions violating the principles of the common market. The decision says no more than that.
With regard to the size of the fine, it must be borne in mind that it is set in accordance with the seriousness of the violation and with the aggravating circumstances. Well, in this case the violation was serious but so were the aggravating circumstances. In this respect, we should remember that the farmers obliged the abattoirs to sign the illegal agreement through acts of violence. We must also remember that the parties, having provided assurances that the agreement would not be renewed, in actual fact continued to apply it in secret. Furthermore, the Commission did take into account the difficult economic context the agricultural sector was working within, the dual crisis of mad cow disease and foot and mouth disease, which Mr Bernié referred to in his speech in this House on 7 April, and, it was precisely as a result of this very unusual context that for the first time the fine has been reduced by 60%, a not inconsiderable percentage.
The third criticism is that it was the Commission itself that did not adopt adequate measures to deal with the mad cow disease crisis. In this regard, we should remember that the Commission multiplied its measures for market stabilisation. The intervention mechanisms were used extensively, and the application conditions were increased, specific crisis mechanisms were created to allow the Member States to withdraw from the market additional quantities of channels. In this way, in a few months, almost 10% of European consumption was withdrawn from the market. More than EUR 1 billion of the Community budget was used for this operation and, furthermore, the Commission authorised the Member States to grant national aid to the worst affected farmers. In the case of France, the Commission approved more than EUR 300 million in state aid.
Finally, we should remember that, although the crisis in the beef sector affected the whole of Europe, the Commission is not aware of any parties in any other Member State deeming it necessary to create an illegal cartel. The decision, which explains the facts as established by the Commission and its illegal conclusions in detail, will be published shortly.
Mr President, Commissioner, when one considers your statement in technical terms, you are certainly right to say that price-fixing and quantity-fixing are offences against equality of competition in the European Union. Although you do discuss this, the fact remains that livestock farmers were in an extraordinarily difficult situation. The BSE crisis dealt the market a blow the like of which it had never before experienced, and this is something else for which the Commission has to assume its responsibility. Let me remind you that this crisis was marked by repeated attempts by the Commission and, to a varying degree, the Council and some of the Member States, to pour oil on troubled waters, which had a negative effect on the market when disaster actually struck. Let me remind you that it was this House and its investigating committee that had to force the Commission - and to some extent also the Council - to act in order that steps could be taken, not only to make provision for health care and to combat the disease, but also to compensate the farmers.
It is understandable that, in such a situation, people will look for ways of defending themselves, even those that are not legal. I do not want to defend this, and they must be punished for it, but then we - by which I mean the Commission - must accept our own responsibilities. Moreover, we must, in addition to the current measures for cleaning up and regulating the market, which you have described, take a good hard look at the agricultural policy. At that time, the situation was that the 90-head upper limit for bull premiums, which had applied in France, did not apply in other countries - Germany being one of them - so that we were paid premiums for every bull that we could produce, while a limit was in force in France. This meant that, in France, a stable market developed, and other countries tried very hard to get their exports onto it. France and the livestock price therefore came under pressure. This, then, is another area in which the agricultural policy must ensure that conditions are the same, in order that we do not end up with the same premium being paid for the twenty-thousandth bull as was paid for the twentieth. The alternative is that this measure must apply in all countries. Let me again remind you that this disparity within the agricultural sector gave rise to major problems, in that it stoked up competition within the agricultural sector. If then, the Commission wants to avail itself of such penalties, it must always take the conditions into account and keep at least the amount of the penalty in line with them.
Commissioner, I asked the Commission to provide this explanation because I was so shocked at the fine that you wish to impose on French farming unions. It punishes the unions twice: firstly you punish a sector for its ability to demonstrate initiative, which enabled it to provide assistance for coping with a quite exceptional crisis. You then threaten the very existence of the unions, because the size of the fine is greater than their budget.
The French beef industry employs 200 000 farmers, whose average income is less than EUR 8 000 per year. In the autumn of 2001, prices fell by more than 45% whereas the price of beef for consumption continued, paradoxically, to rise. Furthermore, there was no sign of any European solidarity and the French market was saturated by consignments of meat at giveaway prices arriving from other Member States.
In this context of exceptional crisis, there was no longer even a market. French farming unions decided, with the agreement of the French Minister for Agriculture and of his Ministry, to set a minimum price. This price was so low that it allowed for no profit margin at all. There is no way that it was a secret agreement because, on the very evening on which the agreement was signed, the French unions held a press conference. Despite what one reads in the press, therefore, this was not the setting-up of a cartel; it was instead an act of solidarity to prevent the disappearance of one aspect of farm production: high-quality beef.
If Europe had not failed in its task of ensuring market stability, French farmers would not have needed to take over from it. In an exceptional crisis, exceptional measures are needed.
To conclude, Commissioner, I should like to ask you a few questions. Can you specify what measures the Commission took and can you tell me why these measures failed? Did you really understand the depth of farmers' concern and the risk that a high-quality sector might disappear? Can you tell me on what basis you set the fine at EUR 16.7 million, a figure that I believe is astronomical? Do you not think that the Commission's position runs counter to the principle of setting a minimum price? Lastly, do you not think that in a context in which the farming unions have asked the European Court of Justice to arbitrate, the Commission should try to calm the situation, given the circumstances, by withdrawing these penalties?
Mr President, I totally disagree with your analysis. We must remember the tragic situation facing the European Union in the autumn of 2001, when the appalling mad cow crisis emerged: exaggerated fears on the part of consumers led to a staggering fall in beef consumption and prices collapsed to unprecedented levels. Institutional caterers, hypermarkets and slaughterhouses refused to accept beef. Desperate farmers saw their livestock pile up and their feed stock disappear and threatened public order. And what proposals did the European Commission come up with? Feeble and ineffectual measures, which came nowhere near to addressing the scale of the crisis and the troubles that it was causing. It proposed optional measures for slaughter and destruction, which some Member States did not implement, in particular Germany and the Netherlands, which exported their problems to France and refused to come to the aid of their own farmers.
In this context, the measures adopted in France by common agreement between the public authorities and the farming profession, which consisted of setting, in conjunction with slaughterers, a buying scale at prices that also matched the 'purchase for destruction' prices set by the Commission and of appealing to importers to stop importing beef were perfectly appropriate to the situation and had an immediate calming effect. The Commission's accusation of an illegal agreement appears, therefore, to be completely out of touch and scandalous, given the seriousness of the situation at the time and, to be quite honest, both absurd and irresponsible. I therefore urge the Commission to call off this action, which makes no sense and to dedicate all its energies to uncovering the real secret agreements which are the real threats to free competition.
. (ES) Mr President, clearly Community rules must be applied; the system for calculating fines is regulated and I believe that in this case it has been applied in accordance with the established procedure and - as I have said - the special circumstances were taken into account and more favourable treatment given accordingly.
With regard to what the Commission did to resolve the crisis to which you refer, I mentioned in my initial presentation the sums allocated and the need to act in order to maintain the stability of the market. Those are the arguments and naturally the Commission's decision will explain all these elements in detail.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place this afternoon.
The next item is the debate on cases of breaches of human rights, democracy and the rule of law.
The next item is the joint debate on the following motions for resolutions:
B5-0337/2003 by Mr Bastiaan Belder, on behalf of the Group for a Europe of Democracies and Diversities, on the situation in Cambodia on the eve of the general elections of 27 July 2003;
B5-0343/2003 by Mrs J. van den Berg, on behalf of the Group of the Party of European Socialists, on the elections in Cambodia;
B5-0346/2003 by Mrs Patricia McKenna, on behalf of the Group of the Greens/European Free Alliance, on Cambodia;
B5-0349/2003 by Mr Hartmut Nassauer, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Cambodia;
B5-0353/2003 by Mrs Luisa Morgantini, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Cambodia on the eve of the general elections of 27 July 2003;
B5-0357/2003 by Mr Graham R. Watson, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the situation in Cambodia on the eve of the general elections of 27 July 2003.
Mr President, the political situation in Cambodia is complex. Only this morning, a Dutch aid worker over there told me that he would not know which party he would vote for in the general elections at the end of this month. His message is clear and fair: Europe must treat all Cambodian parties with the same amount of criticism as we follow their progress to the ballot boxes. In that sense, I am also waiting for the report of the EU election observers.
Meanwhile, Cambodia is undergoing a transition - from being a country primarily dependent on humanitarian aid to being a regular developing country. There is still a need for assistance from the European Union. I have heard very critical comments from the field about the coordination and effectiveness of this European helping hand. The way to build a better future for the people of Cambodia is through decentralisation and the frequent involvement of co-financing organisations. In short, the Echo investments, while useful, require a logical sequel in the form of the actual implementation of the EC strategy document for Cambodia.
Mr President, ladies and gentlemen, it must indeed be recalled that an entire people were traumatised by the terrible years under Pol Pot's regime in Cambodia. Some two million people lost their lives, while an incalculable number were displaced and deported. Even the wearing of spectacles put your life at risk, and higher education meant that you were doomed.
If, today, you travel through this beautiful tropical country, with its impressive stone buildings that testify to the antiquity of its culture, then, wherever you go, you still come face to face with the physical and mental damage done to a tormented people, who, first, were terrorised by the Khmer Rouge, and then put under the yoke by their Vietnamese liberators, finally achieving a small measure of normality under the UN mandate. The reason why I have been able to follow this process is that I have visited the country a number of times and was one of the many who observed the elections in 1998.
I might add that nowhere else in the world are there so many households headed by a woman in comparison to those headed by a man. Even more than the women, it was their sons, husbands and brothers who fell victim to a system that held human life in contempt and in violent conflicts, including American bombs and Vietnamese landmines, which, time and time again, blew people to their deaths or left them gravely wounded - something that they continue to do. What is left is poverty, need, a people torn up by their roots, and - it has to be said - a certain willingness to resort to violence.
The latter is now, of course, being manifested in the run-up to the elections, but I do believe that it has to be made clear - as has been unambiguously stated by, among others, the High Commissioner for Human Rights in Cambodia - that the situation is proving to be less hazardous than it once was, and the organisation 'Asian Network for Free Elections' notes a marked decrease in violence in comparison to previous elections. As regards these elections, it will be very important that we keep an eye on how things develop before they are held, for it is clear that they will not pass without any friction whatever. Nor, I believe, can we expect them to do so in view of the history on which this country can look back. If, though, we can help to strengthen the forces of democracy in it, and deeply impress upon the population the significance of democratic elections, we will have taken an important step towards creating, in this region, something of an enclave journeying towards democracy, for we have to concede that conditions in neighbouring countries are no better - indeed, they tend to be even worse. I therefore hope that Cambodia will find its way to democracy, a way to be humane and a way to renounce violence, and will be able to lead its neighbours by example.
Mr President, one of the big concerns is that since January apparently at least 15 people, mostly opposition supporters, have been killed in violence related to the forthcoming election in July. When we in the ASEAN delegation were in Cambodia not so long ago, we met with some of the opposition parties and some of them were going to funerals of their members who had been killed. This situation is completely unacceptable.
The human rights situation and standards have not improved in Cambodia in the last 10 years and human rights organisations have routinely pointed out that their big concern remains impunity for the perpetrators of human rights violations, notably members of the police and the military. The only successful prosecution in Cambodia dates back to 1993, when under the UN administration someone was charged and sentenced; that was a Mr Ten Seng, who is still working as deputy chief in the prison where he committed his crimes.
There is also grave concern for the Vietnamese Montagnard refugees, who are still being returned to Vietnam to face ill treatment and unfair trials. This was brought up before in this Parliament. The legal safeguards exist but they are not being respected in Cambodia. There is a provision to outlaw the use of torture and to provide mechanisms and safeguards within the judicial and penal system against different forms of ill treatment and to ensure sanctions towards the perpetrators. That problem however, is still not being solved because there is a disregard for the existing safeguards.
I would hope that a new or future government and parliament would ensure respect for these laws and ensure that this kind of situation cannot continue. There must be total freedom there. It is also very important that the new future government or parliament will ensure the former leaders of the Khmer Rouge are put on trial. It is quite incredible to think that these people are still getting off scot-free for mass abuses of human rights.
Mr President, ladies and gentlemen, a new parliament is to be elected in Cambodia on 27 July, and some twenty political parties want to take part in this election. That is in itself an indication of some degree of progress towards democracy. At the end of the day, of course, what counts is the way in which these elections are conducted, as well as what happens before and after them, and whether the process is fair and deserves to be described as democratic. It is this that we have good reasons to doubt. Violence continues to overshadow the preparations for the election; opposition politicians are intimidated, two of them having been murdered in June alone. Everything demonstrates the total power wielded by the autocratic Communist Party, which evidently cannot reconcile itself to the idea that other parties have to exist.
Rules on local elections are infringed, as a rule by the local authorities, and such breaches go unpunished. The quality of a democracy depends on freedom of access to the media, above all to the electronic media, something that is not guaranteed, not least because the latter continue to be under the control of the Cambodian People's Party and the Prime Minister, Hun Sen, or of organisations and persons associated with it.
The European Union is sending observers to monitor the Cambodian elections. To do so makes no sense unless they are able to do their work unhindered, and the country's government must ensure that they are able to do so. By demanding all these things, we are not in some way illicitly interfering in the country's internal affairs, but are acting on the basis of a cooperation agreement, Article 1 of which states in clear terms that respect for the principles of democracy and for basic human rights are among the elements of this agreement and that they must be adhered to by both parties.
Since 1992, the European Union has been deeply involved in Cambodia. Having invested some EUR 250 million in the country, we can legitimately make certain demands as regards the fairness of elections. We therefore demand that the Cambodian Government should put an end to the violence and prevent the intimidation of opposition politicians and their parties. Our further demand of the Cambodian authorities is that they should ensure that these elections can be held freely and without interference.
Cambodia has a horrifying and violent past. The Cambodian people deserve a peaceful future. This is why it is of great importance that the forthcoming elections should proceed in a fair and peaceful manner. Moreover, the mass slaughterers should not escape their sentences. My group has concerns on both counts.
We are receiving many reports on atrocities being committed in connection with the elections. The Cambodian People's Party is omnipresent and the authorities go out of their way to intimidate the people, particularly at local level. It seems that they can do this undisturbed and unpunished. The electronic media are also in the hands of Prime Minister Hun Sen's party. My group is particularly anxious that Sam Rainsy's party will not be given a fair chance as a result. Given his great courage and his merits in respect of a democratic Cambodia, Sam Rainsy deserves the Sakharov prize.
The human rights situation is still bad. It is also regrettable indeed that, despite considerable amounts of European aid, economic and social development is stagnating. We are in favour of linking this aid to progress in the field of pluralism, human rights and free elections. After all, democratisation and prosperity cannot be seen in isolation from one another. We have to put the past behind us by doing now what is necessary to ensure a rich future for the poor Cambodian people.
Mr President, ladies and gentlemen, as we all know, Cambodia is also important to its neighbours such as Vietnam and Laos in particular which, as Mrs Junker said, are facing much more serious situations.
I would like to thank all my fellow Members because I believe that this is a good resolution. Having said that, it always comes back to the question of whether the glass is half full or half empty: as it happens, Mr Nassauer sees the glass as half empty and Mrs Junker sees it as half full. Whatever the truth, I believe that the most important thing now is the elections.
The national electoral commission has set good standards and is doing a remarkable job. We too have come a long way. In January and February the situation was extremely worrying. Violence is still taking place today. If, however, we compare the situation today with what happened at the last elections, things are better. It is true that access to the media is not perfect, but it is better. This is where our resolution is so important: we must remain extremely vigilant so that between now and 27 July, the situation remains positive and elections that are as democratic as possible are able to take place.
. (ES) Mr President, the Commission has listened carefully to your speeches and the various contributions made to this debate. We believe that the coming national elections will be a key moment in the development and consolidation of the democratic system in this country. The Union is firmly committed to supporting this process, which will be backed up by the presence of international observers.
It is true, however, that in this regard we share Parliament's concern that the existence of acts of political violence and the creation of a climate of interference and impunity at the moment is creating tensions in relation to this electoral process. Violence prior to elections is an issue which has been pointed out and highlighted by the Union during the elections of 1998 and 2002 and, although the majority of observers agree that the level of violence seems to be diminishing, there is still concern about its impact on the electoral process.
The Commission sincerely hopes that the measures adopted by the authorities to ensure that the law is complied with, without intimidation, harassment or violence, will have a positive effect and I can assure you that, in this regard, the Commission, in close coordination with the Member States, is continuing to monitor the process closely, in order to try to ensure that these situations do not arise.
The Commission is also concerned about the need for press freedom in order to overcome the difficulties resulting from a public media which is firmly controlled by the government. In this regard, the Commission is insisting on the effective application of the positive measures adopted by the Cambodian authorities, and in particular by the national electoral committee, with regard to the media during the period prior to the elections.
There is no doubt that this issue will be of particular interest and concern to the European Union's mission of electoral observers, which began on 11 June, with the arrival of the basic team, headed by Mr Evans: 36 European observers have already arrived in Cambodia and 70 additional observers should arrive on 22 July. The head of the mission of electoral observers will make a preliminary statement immediately after the elections.
With regard to our capacity for action in Cambodia, I must point out that the National Indicative Programme 2002-2004 allows us, by means of contributing resources, to try to have an influence on the processes of democratisation in the country. In this regard, the whole concept of governance has been treated as a fundamental horizontal and transversal issue, in all areas of cooperation. So far, we have allocated EUR 10 million to this field, which have allowed us, in particular, to support the electoral process.
All of these elements reflect the commitment of the Community and the Commission in the field of human rights and democracy, as demonstrated by the European Initiative for Democracy and Human Rights, which has treated Cambodia as one of the fundamental target countries for this experiment. The NGOs, selected by means of invitations to tender, are acting as one of the main channels for the implementation of actions, within the context of this initiative, which are directly benefiting the Cambodian population.
These are the elements on which we are working, and this is the way we believe progress can be made on this process of consolidation and on achieving the fairest possible elections which will allow us to take a step forward in pursuit of this objective which we all share.
The joint debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on the following motions for resolutions:
B5-0336/2003 by Mr Bastiaan Belder, on behalf of the Group for a Europe of Democracies and Diversities, on Laos;
B5-0345/2003 by Mrs Pervenche Berès, on behalf of the Group of the Party of European Socialists, on the arrests of European journalists, an American translator and their local companions;
B5-0348/2003 by Mrs Patricia McKenna, on behalf of the Group of the Greens/European Free Alliance, on the arrests of European journalists, an American translator and their local companions;
B5-0350/2003 by Mr Hartmut Nassauer, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Laos;
B5-0354/2003 by Mrs Pernille Frahm, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the arrests of journalists in Laos;
B5-0356/2003 by Mrs Anne André-Léonard, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the arrests of Mr Faliste, Mr Reynaud, Mr Mua and four citizens of Laos, and on the general situation in Laos.
'For almost thirty years now, these people have been hunted down like wild animals' was the judgment of a journalist who managed to work his way through to the Hmong people. In the northern mountainous region, many of the 300 000 'forgotten people of Laos' are still bearing the brunt of the Communist regime's vengeance. Their political choice during the Vietnam War was considered 'treason' and is still an anathema justifying the present reign of terror.
The show trial and the absurd sentencing in Phonsavan of a French and a Belgian journalist and an American Hmong pastor is no isolated incident. Cut off from the outside world, Vientiane is trying to break this people. It appears that interest in, and recognition of, the conflict with the Hmong is unwelcome.
As such, Laos features on the obscure list of countries that commit serious breaches in respect of freedom of religion. The Christian minority, in particular, is harshly persecuted, and their religion is even prohibited. This violation of individual freedom and personal dignity cannot be justified in the name of any culture or country.
With the present resolution, I would therefore call on the Laotian authorities to end their repression against Hmong and other, particularly Christian, minorities with immediate effect. Failure to respond to this request should prompt the Council and the Commission to reconsider every aspect of relations with Laos.
Mr President, Commissioner, the right to information is a fundamental right and freedom, which guarantees the continuation and the strengthening of peace and democracy in the world. Once again, these rights have been flouted and today we are forced to condemn the situation in Laos. Since 5 June, two journalists, one French and the other Belgian, have been imprisoned, together with their guides, in Vientiane in Laos. They were arrested in the Xieng Khuang province whilst reporting on the situation of the Hmong minority. After a trial that bordered on the farcical, on 30 June, Thierry Falise and Vincent Reynaud were sentenced to 15 years in prison for 'obstructing an official in the performance of his duties', as the case against them described it. This fallacious charge on the one hand and the sentence handed down, on the other, contravene the provisions of the Laotian criminal code.
Thierry Falise and Vincent Reynaud were in fact convicted simply for carrying out their work as journalists and cameramen, filming a group of mountain people who have been hounded for years by an authoritarian regime that flouts every principle of democracy.
The resolution that we propose Parliament should adopt and which we urge its President to convey to the Laotian authorities and to all member countries of ASEAN calls first for the immediate release of the two journalists and their guides; secondly, for international conventions to be applied, including the convention adopted by French-speaking countries in the Bamako declaration, which Laos has ratified, in order to protect the rights of journalists, particularly those reporting in conflict zones. Thirdly, the resolution calls for the immediate suspension of all policies of persecution and repression towards the Hmong people and other minorities in Laos; and fourthly, for all economic cooperation between the EU and Laos to be reviewed, as soon as possible and with the European Parliament being kept informed, as provided for in the agreements to which our resolution refers.
I believe, Mr President, and I wish to state, on behalf of my entire group, that we cannot continue to assist and maintain relations with countries which, in full view of the whole world, breach human rights. It is one of our responsibilities as the European Parliament to condemn things that are totally unacceptable and to say so relentlessly.
Mr President, the arrest of the European journalists and their Laotian companions raises grave concerns: first, about the freedom of the press. If one looks at what has happened since, there have been restrictions on access to people in prison, their place of detention has been kept secret for more than a week now. Clearly the trials did not respect their rights under international law. They did not get a fair trial.
The situation in Laos is quite alarming. Not only are these people suffering, but so is the rest of the country. People's rights are not being respected: their civil, political and religious rights are not being respected. There are no rights, for example, for people in prison. Many of these people are unjustifiably in prison. They do not have visitation rights.
This morning we met with a delegation from Laos. The evidence that they gave us raised serious concerns. Some speakers have said that we need to reconsider our relationship with Laos if the authorities do not take notice of the situation in their own country. It is clear that there should be an immediate release of these journalists. There should be freedom of the press. They need to end the persecution of the Hmong and other minorities. It must stop.
The court case was also criticised by Washington. They called it a farce. They called for a fair trial. We need to be very careful here in respect of who is pointing the finger at whom, considering that Washington is responsible for the Guantanamo Bay issue. Those people have not had a fair trial, nor have they had legitimate charges posed against them. I doubt that this would happen in the European Union. The Americans need to look at what they are doing before they point a finger at anyone else.
Mr President, important though they are, minorities and European journalists are not the sole foci of our attention today; our concern is with the people of Laos themselves. Laos is an ancient kingdom and very rich in culture; it was, as a country, peaceful and tolerant, which, in the days when it was a kingdom, was a threat to nobody. I am glad that the Laotian royal family are present with us today.
In the course of the twentieth century, the country became a victim - firstly of colonialism, then of the Second World War and, last but not least, of the conflict between East and West. It was brutally wrecked by Communist occupation. It must be clear to us that, at the beginning of the twenty-first century, our task is to ensure that Laos becomes a flourishing democratic country rather than ending up as a museum of real-life socialism. We therefore declare that human rights and the rule of law need to be reinforced, that freedom of faith and conscience need to be respected, and that political prisoners must be set free. As a matter of priority, Laos must become freely accessible to the media, so that the world can learn what is actually going on there, and so that the country's continuing deficiencies are not hidden from it.
We in the European Union seek cooperation with Laos. We will abide by the trade and cooperation agreement if the human rights to which it refers are respected, but if this human rights clause is disregarded and treated as nothing but a joke, then we will have to put a question mark against our cooperation - with the regime rather than with the Laotian people - and make it perfectly clear that, while trade, business and cooperation are necessary, they are founded upon law, underpinned by human rights and by the values on which our global community depends. It is for that reason that we make it our concern that Laos should once more be free, democratic and under the rule of law.
Mr President, we have just been informed by Reuters that the Laos Government is prepared to pardon the two journalists and the American interpreter who were arrested on 4 June and sentenced, on 30 June, to fifteen years in prison for unproven acts, which caused widespread indignation. I have here the communiqué, dated 1.30.p.m: 'the Laotian Minister for Foreign Affaires awaits a request from the governments of the countries from which the three men come: Belgium, France and the United States, for their pardon' - which will of course be granted if this has not already been done. We can only welcome the effective role played by our Ministers for Foreign Affairs and by the diplomats in the area, a role which, without a shadow of a doubt, has led to the prisoners' imminent release.
Although we rejoice in the outcome of these actions, we remain extremely concerned at the fate of the four Laotians who were accompanying Thierry Falise and Vincent Reynaud and who, we are told, could face a sentence of twenty years in prison. We also appeal to the clemency of the Laotian Government. Too many journalists have paid with their lives or have been given stiff prison sentences for having done their job, which is to inform people.
We recall that freedom of expression is a fundamental right. We expect the Commission and the Council to support the actions of our diplomats and we hope that our European office in the region will intervene to ensure that the four Laotian citizens are also released. We wish to state, Mr President, before this House, all our solidarity with the journalists and with their families, who have been through such a hard time and assure them that the European Parliament, the guardian of freedom, will relentlessly defend the right to a free press, the right to free information and, more than ever, human rights, whatever regime is in power.
Mr President, there are reasons to feel deeply concerned about the physical and mental health of the detained journalists, the priest and the four Laotian citizens. Their names and locations have not been published. At the same time, we know that, on Monday 30 June of this year, they were sentenced to 15 years' imprisonment, without their right to a defence being respected, for having, it was said, impeded an officer in the performance of his duties.
When we, here in the European Parliament, draw attention to the lack of democratic rights in Laos, we urge the authorities in that country to ensure compliance with the country's constitution that purports to guarantee religious freedom and freedom for religious groups. We call upon the authorities in Laos immediately to put a stop to all policies involving the persecution and oppression of the Hmong people, other minorities in Laos and Christian population groups. We also call upon the authorities in Laos to give the Red Cross permission to visit the political prisoners in order to assure themselves of their physical well-being.
We also believe that the Commission should investigate whether it is appropriate to continue with the ongoing cooperation with the authorities in Laos and that it should report to Parliament on this issue. We request of the European Parliament that, if the imprisoned journalists have not been freed before then, the problem be added to the agenda of the next meeting of the Association of South East Asian Nations (ASEAN).
Allow me also to protest against the fact that the Laotian constitution has, in practice, wordings that impede religious freedom in the country by banning all acts that give rise to religious division or lead to a general division among the people. Under these laws, 60 Christians were arrested in 2002, and an active campaign to close churches was conducted between 1999 and 2001.
Mr President, in the world rankings for freedom of the press compiled by Reporters sans frontières, Laos occupies the unenviable place of 133rd out of 140. To give you some indication, Italy comes 40th, after Benin and South Korea. In Laos, the media remains entirely in the hands of the only political party and its parliament is taking its time over adopting a law that will allow private media ownership, which was promised in 2001. There is still no news of the five leaders of the October 1999 movement who have disappeared, including Thongpaseuth Kenakoun, the author of several articles and pamphlets on the situation in Laos and the need for democratic reform.
The case of Thierry Falise and Vincent Reynaud is not, therefore, a judicial accident. It has arisen in a climate of ongoing breaches of human rights and the scandalous verdict that sentenced them to fifteen years in prison on 1 July raises at least two questions. The first is that of the freedom of the press in general, which as we have seen is often flouted, even in Europe. This freedom is one of the pillars of democracy and we must defend it at all costs. The second issue concerns the democratic clause of the cooperation agreements, which could often be described as a clause in form only: a hollow shell.
Can we expect Europe to be taken seriously, however, when, having signed an agreement, it does not ensure that this clause is respected, by means of appropriate sanctions? We know, as Mrs André-Léonard has confirmed, that the joint pressure exerted by Belgium, France, the United States and the European Union will probably lead to the release of Falise, Reynaud and Naw Karl Mua, which will be a relief for everyone. I call on Parliament, however, also to call for the release of Thao Moua, Tha Char Yang, the two guides, Pa Phue Khang, their driver, and a fourth, unknown Laotian, because they are neither reporters nor foreigners. They are simply Laotians. The sentences they received range from 12 to 20 years in prison and we cannot, Mr President, wash our hands of them.
Commissioner, ladies and gentlemen, I wish first of all to welcome their Royal Highnesses of Laos, who have taken their seats in the galleries, the Members of the Laotian royal family, the president of the Laotian movement for human rights and the president of the Hmong community in France. I also wish to acknowledge their struggle, because it is as a result of that struggle that we in this Parliament are able to work; as a result of their tireless fight for democracy, for the rule of law, for freedom and also for national reconciliation in their country.
I think that everything has been said in this debate and Mrs de Keyser was right to insist on this point: Mrs André-Léonard's news about the likely release of the Belgian, French and American journalists does not mean that the four Laotians who were accompanying them will be released; they will end up spending 10, 15 or 20 years in the gaols of Vientiane.
This business involving the journalists is the umpteenth such occurrence, the umpteenth proof that the situation in Laos is extremely serious, that this regime is totally corrupt, that this regime should be investigated by Interpol and all the international financial bodies, due to the scale of its trafficking, and that the European Union should change its policy vis-à-vis Laos. Every complacent policy simply strengthens the extremist elements in the Laotian regime. We must, by adopting a firm policy, do what we can to encourage those within the regime who wish to work towards a policy of democratisation, towards a policy of reconciliation. This is crucial.
We have instruments in place; we give Laos EUR 160 million per year under trade agreements in the textile sector alone. We have dozens of cooperation projects running. We must undertake a very thorough assessment and tell the Laotian regime that, unless they undertake specific and practical reforms in the fields of justice, information, economics and politics, we will end all forms of cooperation.
. (ES) Mr President, I would firstly like to point out that the Commission generally supports the European Parliament's joint motion for a resolution which we are debating.
Secondly, with regard to the issue of the European journalists arrested, Mr Falise and Mr Reynaud, this issue is being dealt with at bilateral level by France and Belgium.
The European Union's ministerial troika, however, has had the opportunity to talk bilaterally through the Deputy Prime Minister and the Minister for Foreign Affairs of Laos, on the occasion of the recent Association of South East Asian Nations (ASEAN) Regional Forum in Phnom Penh on 19 June. The Commission is in close contact with the French Embassy and with the Belgian Consulate in Vientiane, and with other Member States with local representation or accredited in Bangkok, and the Commission has held an informal meeting with top officials of the Ministry for Foreign Affairs in Laos.
Of course, the Commission supports the diplomatic actions taken by the Member States in question to find a satisfactory solution to this case, a solution which - we agree with Mrs André-Léonard - can only be found by means of a diplomatic and political solution. Furthermore, we are prepared to take any necessary action to put pressure on the government of Laos at European Union level.
We do not, however, consider it useful to include an issue of this type on an agenda of a different nature, such as the meetings of ASEAN, since we do not believe it to be appropriate to raise this issue in high-level multilateral meetings. We hope that the news given earlier by Mrs André-Léonard will eventually lead to a good result.
A final comment on the general human rights situation in Laos and our position. The Commission is closely monitoring the situation by means of our delegation in Vientiane and we are going to continue to analyse the human rights situation and its possible impact on the EC-Laos cooperation programme in view of the joint EC-Laos committee scheduled for next autumn. In this regard, the Commission is always prepared to discuss this issue with the European Parliament.
The joint debate is closed.
The vote will take place following the debates.
The next item is the joint debate on the following motions for resolutions:
B5-0344/2003 by Mr Margrietus J. van den Berg, on behalf of the Group of the Party of European Socialists, on the situation in Uganda;
B5-0347/2003 by Mrs Nelly Maes, on behalf of the Group of the Greens/European Free Alliance, on the situation in Uganda;
B5-0351/2003 by Mr Mario Mauro, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on violations of human rights in Northern Uganda;
B5-0352/2003 by Mrs Yasmine Boudjenah, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Uganda;
B5-0355/2003 by Mr Johan Van Hecke, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the kidnapping of children by the Lord's Resistance Army (LRA);
B5-0358/2003 by Mrs Cristiana Muscardini, on behalf of the Union for Europe of the Nations Group, on violations of human rights in Northern Uganda.
Mr President, until recently I believed that Uganda was one of the better African states in terms of human rights. A fortnight ago Amnesty International, as part of Refugee Week, arranged for MEPs to be partnered with refugees for a day. The reason for doing this was simply to allow politicians to understand at first hand the experiences of people who become refugees and to listen to why they had to escape from their home countries.
I had the privilege to meet a Ugandan refugee living in Scotland whose name is Innocent Jakisa. He has been given refugee status to stay permanently in the United Kingdom. His story was shocking. I do not have the time to go into detail here. He was not from the north of the country but was a disabled rights activist who spoke out against his government.
That is why Paragraph 5 of the resolution, calling on the Ugandan Government to introduce good governance and political pluralism, is absolutely vital. Freedom of speech is essential for democracy. Uganda has come a long way from the brutal dictatorship of Idi Amin, but there is still much to do. The fact that there are no political parties in Uganda should be a cause for concern to us in the EU and although the president is supposed to lift this 17-year ban on multi-party democracy, subject to referendum, this process needs to be closely monitored by the EU.
As for the substance at hand in the resolution, the treatment of children in the northern part of Uganda is of serious concern. Only a few weeks ago, a number of schoolgirls were abducted by the brutal rebel group, the Lord's Resistance Army. If they are not found their fate will be one of sex slaves to militia commanders. According to Jo Becker of Human Rights Watch: 'The increase in abductions is dramatic and alarming.' More children have been taken in the last ten months than in any previous year of the conflict. Since the military offensive by the Ugandan Government, in just over a year, it is estimated that 5 000 children have been abducted. In the year before it was less than 100. In the 17 years of conflict between the Ugandan Government and the LRA, it is estimated that 20 000 children have been abducted.
Much needs to be done. I hope that in future the children of Uganda will be able to live peacefully and that people like Innocent will have their human rights respected.
Mr President, Commissioner, ladies and gentlemen, I shall continue where Mrs Stihler left off due to a lack of time. She is right to denounce the serious situation in the north of Uganda, with a huge number of abductions of children who are used as child soldiers, sex slaves and carriers; in short, children who, under death threats and in life-threatening circumstances, are kept in slavery or are even required to kill.
Responsibility for this lies in various quarters. It has already been stated here that the Ugandan Government is no soft touch. It would be useful if the European Union looked closely at all unchecked budgetary aid that goes to Uganda, from the Member States and from us, because Uganda is no model state. There may have been progress in a number of areas, but the reports of systematic cases of torture deserve a close inquiry. This applies, for example, to the cause of death of a certain Mr Murisidi, who died in a police cell.
The government of Uganda leaves the population at the mercy of the terror of the 'Lord's Resistance Army'. It is unable to guarantee the safety of the people of the northern province and neither has it succeeded in involving the LRA in peace talks, despite increased military expenditure on the part of Uganda and despite Uganda's military presence in the east of Congo where their presence is apparently more lucrative.
The government of Sudan, however, does not get off scot-free either. Sudan denies any responsibility in the crimes of the LRA's rebels. It is obvious that these receive weapons from the Sudanese army itself. I have the testimony of religious leaders who described in detail a huge arms delivery, in mid-March 2003, of bombs, various types of grenades, and hundreds of boxes containing everything from bullets to uniforms.
It is clear that, as long as the LRA is armed, they will shoot, kill, and abduct children rather than negotiate peace.
Mr President, I am deputising for Mr Mauro, the author of the resolution. The escalation of the conflict in northern Uganda is reaching unprecedented levels and is causing a genuine humanitarian crisis. Approximately a million people have been displaced in Acholiland and in the Lango and Iteso regions. At the beginning of the year, the Acholi Religious Leaders Peace Initiative seemed to have achieved unmatchable results. A number of meetings were held between the religious leaders and the rebels; a presidential peace commission was even set up with many responsibilities; the LRA and the government called for a cease-fire. In May, for the first time, the Consultative Group Meeting discussed the crisis in northern Uganda as a national issue, and there were substantial contributions from civil society. Despite these small rays of hope, the conflict has been deteriorating severely over the past two months. For the first time since the start of this distressing affair, rebel activity has intensified and has carried on for over six months, breaking the traditional mould of cycles of violence which initially took the form of brief raids rather than permanent conflict.
Recently, it has become clear from the LRA's order to attack Catholic missions that the Sudanese Government has renewed its support for the LRA, providing sophisticated heavy armaments. Joseph Kony, the leader of the so-called Lord's Resistance Army, spoke again last Monday, telling his men to kill mercilessly anyone who comes within range, including the elderly and children, to spare only pregnant women, to kill priests and missionaries in cold blood and to beat up nuns in cold blood. The crazy orders were given over the frequency used by the network of two-way radios belonging to the Catholic missions of northern Uganda. Indeed, the rebels are able to use the same two-way radios in their internal communications as those used by missionaries for they have plundered numerous Catholic parish churches in recent months. Moreover, despite the fact that the humanitarian situation is getting worse and that rebel activity is clearly on the increase, the Ugandan Government has announced that the situation is still under control. In this regard, I must highlight the prodigious efforts of the European Commission to help these people, not least through monitoring in the field.
At this confusing time, marked by violence, terror and war, the real danger is that of resorting to weapon-power as the only way of addressing this serious situation. Moreover, there is also the risk that the international community and citizens will hide behind indifference, treating this disaster as the concern of the Acholi people alone. We have to take notice of the cries of the people and the leaders of Acholiland: sadly, their story has already proven that peace can never be achieved by forcing a people into submission.
Commissioner, Mr President, I have to say that I am rather annoyed. The issues that are addressed under the emergency procedure, and today provides yet another example of this, deal with extremely important matters. I would, therefore, like us to consider the possibility of not always tabling human rights for Thursday afternoon, when only a few Members are present. I believe that issues as serious as human rights and freedom of expression deserve that this item be moved from time to time to a more suitable point on the agenda, when more Members are present.
Turning to Uganda, this country has for a long time been considered to be a window onto development in East Africa. Today, however, it is the worst location for attacks on physical integrity and for breaches of human rights.
Yesterday's slaves were kidnapped, thrown into ships' holds and traded for goods or money. Having cleared their consciences - particularly in Durban where they condemned slavery as a crime against humanity - western countries ended up forgetting that other forms of slavery still exist. Today, slaves do not wear chains or work in cotton fields, slavery does not need the colour issue to stamp its authority more thoroughly on black people whose souls have been destroyed. No! Slavery today takes the form of so-called resistance armies that claim to serve self-proclaimed 'lords' and all of this results in the tragedy with which we are familiar today: that of child soldiers.
Child soldiers, it should be pointed out, are children who, as Kourouma explains very well in his book, are forced to kill a member of their family in order to become a child soldier. They are sexually exploited, as has already been said. There are around 20 000 such children in Uganda today and one reason why this tragedy is allowed to happen is that a whole host of countries is giving logistical, financial and military assistance to countries such as Sudan and Uganda.
I wish to say that in this regard too, I have the feeling that our own policies employ double standards. A few weeks ago, I visited Togo, a country to which, perhaps rightly, we have refused to give aid in the fields of health and education. It is, therefore, being punished. At the same time, a country such as Uganda is being supported by the United States. At the same time, conventions that we have signed up to, such as 'Everything but Arms', are not being duly applied in Uganda, where arms trading still goes on throughout the country.
I wish I could be sure that all the conventions on trade on the ground, of weapons in particular, were being properly implemented in countries such as Uganda. I also wish I could be sure that the various conventions that we have signed are more than just labels to ease our consciences, because signing up to the convention protecting the rights of the child or to an entire set of conventions intended to protect basic rights does not mean that we can carry on acting as if nothing were wrong. If the serious attacks on human rights, the breaches of children's rights and the murders are the everyday lot of Ugandans, we must shoulder our responsibilities. This does not mean conducting a policy that employs double standards; it means real sanctions and monitoring the aid with which we provide that country.
The situation in northern Uganda has been appalling for years. Does the Ugandan Government's failure to exercise any military power result from unwillingness, from powerlessness or from both? In any event, the Ugandan troops that are currently stationed in Congo must move to that region, because they only have other intentions in Congo.
There is total anarchy in northern Uganda, and the 'Lord's Army' does everything that God forbids. It is inconceivable that these incredible villains can continue to descend on schools and kidnap women and children in order to turn them into sex slaves or forced soldiers. Prisoners are forced to kill or torture one another if they try to escape. For far too long now, the international community has been standing idly by; the atrocities simply carry on without hindrance. The African Union is losing face by doing nothing, and it is high time that the Security Council got involved.
Sudan has announced it will no longer provide aid to the 'Lord's Army', but my group is not at all convinced that Sudan will keep its word. To top it all, the threat of war with Rwanda hangs over the region. How does the Commission assess this threat of war?
In addition, there is the question of what the European Union is prepared to do to protect the population there and provide humanitarian aid. It is high time that the appalling rule of the 'Lord's Army' was brought to an end.
Mr President, we are devastated by the reports we hear about Uganda and the appalling acts of cruelty committed there. When one sees all that is perpetrated by the loathsome armed sect which calls itself the 'Lord's Army', one is inclined to think that the Ugandan army had enough work to do when it comes to guaranteeing peace and security in its own country, without sowing discord and strife in neighbouring countries, where it intervenes to promote the interests of the great powers, economic and tribal interests, and so on and so forth.
It is, however, lamentable that, even if the Ugandan army were to concentrate on Uganda, that would not resolve the problem, as the Ugandan army and government are part of the problem rather than a means of dealing with it. That is why we need a clear-cut policy here. We must first see to it that the Sudanese attacks on Uganda, along with other interventions by outsiders, are stopped; then, secondly, we also have to get the Ugandans to put a stop to their own incursions into neighbouring countries; thirdly, Uganda needs to make a start on using the police and armed forces, under the rule of law, to do away with the criminal elements, a process that must go hand in hand with a process of reconciliation and negotiation, leading progressively to the setting up in Uganda of something like genuine democracy and the rule of law.
This country has had much to endure under various dictators, through several wars, and at the hands of diverse criminal elements. It is vitally necessary to restore the precarious balance between the tribes and ethnic groups of this country, whose diversity is known to us from the days of the Kingdom of Buganda under the Kabaka, which also includes many, many other ancient kingdoms and tribes and will have a democratic future only on the basis of the rule of law and if the balance of races and ethnic groups is carefully maintained.
Mr President, I am not completely happy with the resolution. First of all it says that the LRA has a complex political agenda. The agenda is one insane man pretending to receive messages from the Holy Spirit that he should rule Uganda according to the Ten Commandments. Since this agenda has no public appeal, Kony abducts children to lead his war. He has no intention whatever of negotiating with anyone about a ceasefire.
The only way to stop the atrocities is to make sure that Kony has no way of receiving arms. Nevertheless it is a fact that the Sudanese commander has supplied Kony with massive amounts of arms, which has enabled him to carry out the recent abductions. Even if the Sudanese Government has no part in this, it is responsible for its army's actions. I therefore urge Sudan to ensure that none of Sudan's armed forces will ever again be able to arm the LRA and bring about the unspeakable suffering of thousands of children.
. (ES) Mr President, we share the view that, despite having gone on for so long, the crisis in Uganda is to a certain extent a forgotten one. The Commission is therefore pleased with Parliament's initiative to expose the suffering of the people of that region.
We agree with Parliament that we must condemn the campaign of terror being carried out by the Lord's Resistance Army, with its murders and kidnappings. The lack of security created by its activity is a significant obstacle to humanitarian aid, since it restricts access and endangers both the humanitarian aid workers and the civilian population, in addition to all the other problems you have pointed out very effectively.
You have raised the issue of what the Union is doing. At the moment the Union is providing significant humanitarian assistance and support, by means of the European Community Humanitarian Office (ECHO), in so far as the security measures allow it. The assistance is being provided in the form of health care and food support, increasing the availability of drinking water and improving the sanitation system, providing seed and tools, in order to guarantee food security, and distributing basic necessities such as shelters and blankets. This week, the Director of ECHO has been in the area participating in the tasks of increasing our resources, in order to deal with the current needs, and the assistance we are providing this year will be equivalent to EUR 4 million, double that of last year, and it will be increased by a further 2 million.
Providing aid is clearly not everything, however. We will also have to see to what extent this aid can be used as a lever for achieving other results. The main donor countries are holding a dialogue with the Ugandan Government in order to promote a policy in the north to facilitate the full integration of the northern districts into the rest of the country. The Commission's delegation is chairing the group of donors which is studying the problems affecting the northern region and, especially, trying to resolve the problem of the children.
We are naturally using the lever of financial resources to make progress in the right direction. The first tranche of budgetary aid, from the Eighth European Development Fund (EDF), was released once the condition not to spend more than 2% of the total budget for military purposes was fulfilled, and the decision to release further tranches will depend on what agreement can be reached with the government of Uganda on the appropriate conditions for its use.
Furthermore, the Commission is preparing, together with the government, a programme for the rehabilitation of the north, a particularly difficult area. We believe that the difference in standard of living between the north and the rest of the country is one of the fundamental causes, as well as the consequence, of the persistent instability and insecurity. However, we believe that, if we had other external support, our actions would be much more effective. The Commission would therefore be very glad to see greater involvement by the African Union in the efforts to find a lasting solution to the problem, which would then allow us to deal with the problems faced in other areas which you have referred to in your speeches.
The joint debate is closed.
The vote will take place next.
Mr President, the resolution contains a slight inaccuracy: it talks about 'before' and 'after' the electoral period. Since the electoral period has started, it should say 'during' and 'after' the electoral period.
Mr President, I would in fact like to put an oral amendment, or, as it might better be termed, a supplementary motion, namely that something should be inserted as Q a (new). As printed in the joint text, Q has to do with the repression of Christian groupings and of Buddhist monks, but it is worthy of note that Islamic teachers have also suffered repression. My group takes the view that, if we are to mention certain individual groups, we should also refer to all of those who suffer, or have suffered, repression. That is why we want to add to it. The Group of the European People's Party (Christian Democrats) and European Democrats has indicated to me its willingness to accept this, and I believe that the other groups are able to do likewise.
I will now quote the oral amendment, of which you have the English version. It is as follows:
Qa. ...
Mr President, I ask you to accept the inclusion of this additional clause.
Mr President, Article 12 proposes to call for a NEC (National Electoral Commission) meeting to be included on the agenda, as the representative of the Commission stated. I do not believe this would be appropriate. Since Laos is not a member of this Parliament, we could instead ask for the ASEAN assembly to be informed. This is not exactly ASEAN's role, but at least Laos is a member of that body and we could take this matter to ASEAN, if the House agrees.
Furthermore, the original text contains a mistake, Mr President. It talks about 'the American journalist'. It should instead say 'the American interpreter', since that is what he was.
. (FR) Europe is now, once again, demonstrating its mastery of the art of the paradox. Whilst on the one hand it destroys our agriculture by dismantling the CAP and the system of direct aid to farmers, it suggests in this report, that priority should be given to family farming and to support for small and medium-sized holdings, to stepping up actions to promote rural development and even to protecting women on farms and in the EU's rural areas.
Unfortunately it appears that, at a time when the death of our farming is pre-ordained - this is why all farming unions condemn the CAP reform that will come into force in 2005 - the wishes of the Committee on Women's Rights and Equal Opportunities will remain pious hopes. This report rightly condemns the ageing of the female farming population, the low number of women who have the status of spouse-partner or assistant, which puts them in an extremely difficult situation with regard to their pay, their social security, their care under the medical system, their retirement and their professional development. The report also notes the high unemployment rate in farming regions.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) We have, of course, voted in favour of this resolution which seeks to improve safety in coaches, whether this involves the wearing of safety belts, driver training or limiting driving time.
The series of fatal accidents that have occurred recently has once again highlighted the exploitation of drivers, who are often forced to drive to the point of falling asleep.
We also wish to condemn the scramble for profit which encourages the construction of coaches with ever-greater capacity, in particular, double-decker coaches. Where transport sector employers are concerned, profit comes well before safety.
Mr President, I would just like to make brief reference to something that happened this afternoon, and which gives me pause for thought. Specifically, I refer to a report to the effect that my group had lost a vote, even though, according to the Rules of Procedure, we had won it. The vote was on Amendment No 17 to the Lisi report. There were 457 of us here in the Chamber for the vote. In Germany, there is a novel entitled 'Der Sommer, der ein Winter war' - I do not know what it was called when translated into other languages, but I think we can start writing a novel entitled 'The Thursday that was a Friday'. I would like to ask the bureau to find out whether a majority of our Members want to ascertain whether the last 50 cents of our allowances were spent on a stamp or whether we might perhaps do some real legislative work here on a Thursday. A vote by 457 Members, 160 of them voting against, means that we are, in some sense, neutering ourselves as a legislative body with the power of codecision. This state of affairs has to be stopped, and measures must be introduced in order to do so.
Thank you very much for you comment. I have taken good note of it.
Parliament has come to the end of its agenda. The Minutes for this sitting will be subject to the approval of Parliament at the beginning of the next part-session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5.35 p.m.)